


EXHIBIT 10.45

 

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.  Such omissions are designated as ***.

 

 

LICENSE AGREEMENT

 

between

 

BRISTOL-MYERS SQUIBB COMPANY

 

and

 

PHARMACOPEIA, INC.

 

 

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “Agreement”) is made and entered into as of
October 11, 2007 (the “Effective Date”), by and between Bristol-Myers Squibb
Company, a Delaware corporation headquartered at 345 Park Avenue, New York, New
York 10154 (“BMS”), and Pharmacopeia, Inc., a Delaware corporation, having its
principal office at 3000 Eastpark Boulevard, Cranbury, New Jersey 08512
(“Pharmacopeia”).  BMS and Pharmacopeia are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, BMS Controls (as defined below) certain patent rights and know-how
rights with respect to the Licensed Compounds (as defined below); and

 

WHEREAS, Pharmacopeia desires to obtain from BMS the licenses set forth herein,
and BMS desires to grant such licenses to Pharmacopeia, all on the terms and
conditions set forth in this Agreement;

 

NOW, THEREFORE in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows.

 

ARTICLE 1

DEFINITIONS

 

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth below or, if not
listed below, the meaning designated in places throughout this Agreement.

 

1.1           “BMS564929 Toxicology Studies” means the two (2) toxicology
reports due on the IND covering the BMS compound designated BMS564929,
specifically the 6 month oral toxicology studies in rats and dogs.

 

1.2           “AAA” has the meaning set forth in Section 14.2.

 

1.3           “Act” means the United States Food, Drug and Cosmetic Act, as
amended.

 

1.4           “Affiliate” of a Person means any other Person which (directly or
indirectly) is controlled by, controls or is under common control with such
Person.  For the purposes of this definition, the term “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”) as used with respect to a Person means (i) in the case of a corporate
entity, direct or indirect ownership of voting securities entitled to cast at
least fifty percent (50%) of the votes in the election of directors or (ii) in
the case of a non-corporate entity, direct or indirect ownership of at least
fifty percent (50%) of the voting securities with the power to direct the
management and policies of such entity.

 

1.5           “Agreement” means this Agreement, together with all Appendices
attached hereto, as the same may be amended or supplemented from time to time.

 

1

--------------------------------------------------------------------------------


 

1.6           “Approval” means, with respect to any Licensed Product in any
regulatory jurisdiction, approval from the applicable Regulatory Authority
sufficient for the manufacture, distribution, use and sale of the Licensed
Product in such jurisdiction in accordance with applicable Laws.

 

1.7           “BMS Excluded Compound” has the meaning set forth in Section 2.7.

 

1.8           “BMS Know-How” means ***.  BMS Know-How shall also include the ***
as set forth in ***.  BMS Know-How shall not include ***.

 

1.9           “BMS Other Patent Rights” means (i) ***, which  (a) *** or (b) ***
and (ii) ***.  Notwithstanding the foregoing, ***.

 

1.10         “BMS Patent Rights” means the Patents that are listed in Appendix 1
hereto, and (a)  any Patent that claims priority to any of the Patents listed in
Appendix 1 hereto (but in each case, only with respect to claims in such Patents
that Cover subject matter within the scope of the claims in the Patents listed
in Appendix 1 hereto).

 

1.11         “Board” means Pharmacopeia’s then-current Board of Directors.

 

1.12         “Business Day” or “business day” means a day other than Saturday,
Sunday or any day on which commercial banks located in New York, New York are
authorized or obligated by applicable Laws to close.

 

1.13         “Calendar Quarter” means the respective periods of three
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.

 

1.14         “Calendar Year” means each successive period of 12 months
commencing on January 1 and ending on December 31.

 

1.15         “Change of Control” means, with respect to a Party: (i) the direct
or indirect sale or exchange in a single transaction or a series of related
transactions by the shareholders or other ownership interest holders of such
Party of more than fifty percent (50%) of the voting stock or other voting
ownership interests of such Party; (ii) a merger or consolidation of a Party; or
(iii) the sale, exchange or transfer of all or substantially all of the assets
of a Party to which this Agreement pertains; or a liquidation or dissolution of
a Party, provided however, that any transaction or series of transactions that
are effected solely in connection with a reincorporation, reorganization,
recapitalization or financing not in connection with the sale of all or
substantially all of the assets or stock or other ownership interests of a Party
to this Agreement shall not be deemed to be a Change of Control.

 

1.16         “Combination Product” means a ***.  ***.

 

1.17         “Commercialization” or “Commercialize” means activities directed to
commercially manufacturing, obtaining pricing and reimbursement approvals,
carrying out Phase 4 Trials for, marketing, promoting, distributing, importing
or selling a pharmaceutical product.

 

1.18         “Confidential Information” means all trade secrets, processes,
formulae, data, know-how, improvements, inventions, chemical or biological
materials, assays, techniques, marketing plans, strategies, customer lists, or
other information that has been created, discovered, or developed by a Party, or
has otherwise become known to a Party, or to which rights have been assigned to
a Party, as well as any other information and materials that are marked as
confidential or proprietary to or by a Party (including, without limitation, all
information and materials of a Party’s customers and any other Third

 

2

--------------------------------------------------------------------------------


 

Party and their consultants), in each case that are disclosed by or on behalf of
such Party to the other Party, regardless of whether any of the foregoing are
marked “confidential” or “proprietary” or communicated to the other by the
disclosing Party in oral, written, graphic, or electronic form.

 

1.19         “Controlled” or “Controls”, when used in reference to intellectual
property, means the legal authority or right of a Party to grant a license or
sublicense of intellectual property rights to another Party, or to otherwise
disclose proprietary or trade secret information to such other Party, without
breaching the terms of any agreement with a Third Party, or misappropriating the
proprietary or trade secret information of a Third Party.

 

1.20         “Consented Sublicensee” has the meaning set forth in Section 2.3.

 

1.21         “Cover,” “Covered” or “Covering” means, with respect to patent
rights, (i) that the making, using, importation, offer for sale or sale of an
invention claimed in such patent rights, or (ii) the conducting of an activity,
would, in the absence of a license under such patent rights, infringe at least
one Valid Claim of such patent rights whether present in an issued patent or in
a patent application that, if it issued as a patent, contains such claim(s).

 

1.22         “Development” means non-clinical and clinical drug development
activities reasonably related to the development and submission of information
to a Regulatory Authority, including, without limitation, toxicology,
pharmacology and other discovery and pre-clinical efforts, test method
development and stability testing, manufacturing process development,
formulation development, delivery system development, quality assurance and
quality control development, statistical analysis, clinical studies (including,
without limitation, pre- and post-approval studies and specifically excluding
regulatory activities directed to obtaining pricing and reimbursement
approvals).  When used as a verb, “Develop” means to engage in Development.

 

1.23         “Development Compound” means a compound that has been selected by a
Party for ***, including, but not limited to, ***.

 

1.24         “Disclosing Party” has the meaning set forth in Section 11.1.

 

1.25         “Discovery Collaboration” means that certain discovery
collaboration entered into between BMS and Pharmacopeia of even date herewith, a
copy of which is set forth in Appendix 3.

 

1.26         “Dollar” or “$” means the lawful currency of the United States.

 

1.27         “Effective Date” means the date specified in the initial paragraph
of this Agreement.

 

1.28         “EMEA” means the European Agency for the Evaluation of Medicinal
Products, or any successor agency thereto.

 

1.29         “EU” means the European Union, as its membership may be altered
from time to time, and any successor thereto, and which, as of the Effective
Date, consists of Austria, Belgium, Bulgaria, Czech Republic, Cyprus, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia,
Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal, Romania,
Slovakia, Slovenia, Spain, Sweden and the United Kingdom.

 

1.30         “Europe” means the countries comprising the European Union as it
may be constituted from time to time, together with those additional countries
included in the European Economic Area as it may be constituted from time to
time (which as of the Effective Date includes Iceland, Liechtenstein and

 

3

--------------------------------------------------------------------------------


 

Norway), Albania, Andorra, Armenia, Azerbaijan, Belarus, Bosnia and Herzegovina,
Croatia, Georgia, Holy See (Vatican), Macedonia, Moldova, Monaco, Russian
Federation, San Marino, Serbia and Montenegro, Switzerland, Turkey, Ukraine,
other central and eastern European markets including former Soviet block and
USSR countries, and any successors to, or new countries created from, any of the
foregoing.

 

1.31         “Excluded Compound” has the meaning set forth in Section 2.7.

 

1.32         “FDA” means the U.S. Food and Drug Administration, or any successor
agency thereto.

 

1.33         “Field” means the diagnosis, prevention, treatment or control of
any human or animal disease, disorder or condition, excluding the prevention,
treatment or control of any human or animal hyperproliferative disease, disorder
or condition. For purposes of clarity, “hyperproliferative diseases, disorders
and conditions” are those diseases, disorders or conditions which are
characterized by an abnormal increase in the proliferation or accumulation of
cells and include conditions such as cancers and benign hyperplasia, but not
diseases, disorders or conditions incident to an abnormal increase in the
proliferation or accumulation of cells.  By way of example, the prevention,
treatment or control of all forms of cachexia, regardless of whether the
condition is related to a hyperproliferative disease or disorder, is included
within the Field

 

1.34         “First Commercial Sale” means, with respect to any Licensed
Product, the first sale for use or consumption by the general public of such
Licensed Product in any country in the Territory after Approval of such Licensed
Product has been granted, or such marketing and sale is otherwise permitted, by
the Regulatory Authority of such country.

 

1.35         “GAAP” means generally accepted accounting principles in the United
States.

 

1.36         “Generic Product” has the meaning set forth in Section 8.3.4.

 

1.37         “IND” means an Investigational New Drug Application, as defined in
the Act, filed with the FDA or its foreign counterparts.

 

1.38         “IND Materials” has the meaning set forth in Section 4.4.

 

1.39         “Indemnification Claim” has the meaning set forth in Section 12.3.

 

1.40         “Indemnitee” has the meaning set forth in Section 12.3.

 

1.41         “Indemnitor” has the meaning set forth in Section 12.3.

 

1.42         “Independent Evaluator” means an independent certified public
accounting firm, a consulting firm in the biotechnology and/or pharmaceutical
sectors or investment bank, in each case of recognized standing within such
sectors, which is not at the time of the evaluation contemplated in Section 3.1
providing auditing or consulting services to either Party, and which is selected
by Pharmacopeia.

 

1.43         “JNDA” means a New Drug Application filed with the Koseisho
required for marketing approval for the applicable Licensed Product in Japan.

 

1.44         “JNDA Approval” means the approval of a JNDA by the Koseisho for
the applicable Licensed Product in Japan.

 

4

--------------------------------------------------------------------------------


 

1.45         “JNDA Filing” means the acceptance by the Koseisho of the filing of
a JNDA for the applicable Licensed Product in Japan.

 

1.46         “Joint Invention” has the meaning set forth in Section 10.1.

 

1.47         “Joint Patent Rights” has the meaning set forth in Section 10.1.

 

1.48         “Koseisho” means the Japanese Ministry of Health and Welfare, or
any successor agency thereto.

 

1.49         “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
agency or other body, domestic or foreign.

 

1.50         “License” means any agreement (i) by which Pharmacopeia or an
Affiliate of Pharmacopeia transfers to any Third Party any of the rights under
license in this Agreement with respect to any Licensed Compound or any Licensed
Product, including without limitation any license, sublicense, co-development,
joint venture, development and commercialization collaboration or similar
transaction involving a transfer of any rights under license hereunder to a
Third Party with respect to a Licensed Compound or Licensed Product, and
including any further transfer of such rights by a Third Party licensee to any
other Third Party; or (ii) the corresponding arrangement for the grant by
Pharmacopeia of rights back to BMS with respect to one or more Licensed
Compound(s) and Licensed Product(s) pursuant to Section 3.1.

 

1.51         “Licensed Compounds” means:

 

(a)   the ***;

 

(b)   any ***; and

 

(c)   *** of any of the foregoing.  For avoidance of doubt, Licensed Compounds
do not include ***.

 

1.52         “Licensed Product” means any pharmaceutical product containing a
Licensed Compound (alone or with other active ingredients), in all forms,
presentations, formulations and dosage forms.

 

1.53         “Listed Compounds” means those compounds identified in Appendix 2.

 

1.54         “Losses and Claims” has the meaning set forth in Section 12.1.

 

1.55         “MAA Approval” means approval by the EMEA of a marketing
authorization application (“MAA”) filed with the EMEA for the applicable
Licensed Product under the centralized European procedure.  If the centralized
EMEA filing procedure is not used, MAA Approval shall be achieved upon the first
Approval for the applicable Licensed Product in any two of the following
countries:  France, Germany, Italy, Spain or the United Kingdom.

 

1.56         “MAA Filing” means filing with the EMEA of a marketing
authorization application (“MAA”) for the applicable Licensed Product under the
centralized European procedure.  If the centralized EMEA filing procedure is not
used, MAA Filing shall be achieved upon the first filing of a marketing
authorization application for the applicable Licensed Product in any two of the
following countries:  France, Germany, Italy, Spain or the United Kingdom.

 

5

--------------------------------------------------------------------------------


 

1.57         “Major Market Countries” means the ***. “Major Market Country”
means one of these countries.

 

1.58         “***” has the meaning set forth in Section 3.1.6(a).

 

1.59         “NDA” means a New Drug Application filed with the FDA required for
marketing approval for the applicable Licensed Product in the U.S.

 

1.60         “NDA Approval” means the approval of an NDA by the FDA for the
applicable Licensed Product in the U.S.

 

1.61         “NDA Filing” means the acceptance by the FDA of the filing of an
NDA for the applicable Licensed Product.

 

1.62         “Negotiation Period” has the meaning set forth in Section 3.1.1(a).

 

1.63         “Net Sales” means, with respect to any ***:

 

(a)   ***; provided however, that where any such ***;

 

(b)   ***;

 

(c)   ***; and

 

(d)   ***.

 

Net Sales shall be determined ***.  In the case of any Combination Product sold
in the Territory, Net Sales for such Combination Product shall be calculated by
***.

 

Net Sales shall not include any ***.

 

1.64         “Notice” has the meaning set forth in Section 3.1.1(a).

 

1.65         “Patents” means (a) patents and patent applications in any country
or jurisdiction, (b) all priority applications, provisionals, divisionals,
continuations, and continuations-in-part of any of the foregoing, and (c) all
patents issuing on any of the foregoing patent applications, together with all
registrations, reissues, renewals, re examinations, confirmations, supplementary
protection certificates, and extensions of any of (a), (b) or (c).

 

1.66         “Person” means any individual, firm, corporation, partnership,
limited liability company, trust, business trust, joint venture company,
governmental authority, association or other entity.

 

1.67         “Pharmacopeia Excluded Compound” has the meaning set forth in
Section 2.7.  As of the Effective Date the Listed Compounds shall be deemed to
be Pharmacopeia Excluded Compounds.

 

1.68         “Pharmacopeia Know-How” has the meaning set forth in
Section 13.4(f).

 

1.69         “Pharmacopeia Patent Rights” has the meaning set forth in
Section 13.4(f).

 

1.70         “Phase 2 POC Study” means a Phase 2 trial in the U.S. or a foreign
country demonstrating that a Licensed Compound or Licensed Product produces a
statistically significant treatment effect.

 

6

--------------------------------------------------------------------------------


 

1.71         “Phase 4 Trial” means a human clinical trial for a Licensed Product
commenced after receipt of Approval in the country for which such trial is being
conducted and that is conducted within the parameters of the Approval for the
Licensed Product.  Phase 4 Trials may include, without limitation,
epidemiological studies, modeling and pharmacoeconomic studies, investigator
sponsored clinical trials of the Licensed Product and post-marketing
surveillance studies.

 

1.72         “Receiving Party” has the meaning set forth in Section 11.1.

 

1.73         “Regulatory Authority” means any national or supranational
governmental authority, including, without limitation, the FDA, EMEA or Koseisho
(i.e., the Japanese Ministry of Health and Welfare, or any successor agency
thereto), that has responsibility in countries in the Territory over the
Development and/or Commercialization of Licensed Compounds and Licensed Products

 

1.74         “Remaining Countries” has the meaning set forth in
Section 13.4.1(a).

 

1.75         “Right of First Negotiation” has the meaning set forth in
Section 3.1.1.

 

1.76         “SARM Compound” means any compound which is a selective human
androgen receptor modulator, which acts by full or partial agonism of the
androgen receptor.

 

1.77         “***” has the meaning set forth in Section 3.1.6(b).

 

1.78         “Sublicensee” means any Third Party granted a License under or with
respect to any Licensed Compound or Licensed Product, and shall also include any
Third Party to whom such rights are transferred through further sublicense by a
Sublicensee.

 

1.79         “Sublicense Cap” has the meaning set forth in Section 8.10.

 

1.80         “Sublicense Payment” has the meaning set forth in Section 8.10.

 

1.81         “Surviving Sublicensee” has the meaning set forth in
Section 2.3(b)(v).

 

1.82         “Table 1” means Table 1 of Section 8.2.

 

1.83         “Terminated Country” has the meaning set forth in Section 13.4.1.

 

1.84         “Territory” means any country in the world.

 

1.85         “Third Party” means any Person other than: Pharmacopeia, BMS, and
their respective Affiliates.

 

1.86         “Third Party Term Sheet” has the meaning set forth in
Section 3.1.2(b).

 

1.87         “Title 11” has the meaning set forth in Section 13.7.

 

1.88         “Transferred Materials” has the meaning set forth in Section 4.3.

 

1.89         “United States” or “U.S.” means the United States of America and
its territories and possessions (including, without limitation, Puerto Rico).

 

1.90         “Valid Claim” means a claim of (i) an issued and unexpired patent
or a supplementary protection certificate, which claim has not been held invalid
or unenforceable by a court or other

 

7

--------------------------------------------------------------------------------


 

government agency of competent jurisdiction from which no appeal can be or has
been taken and has not been held or admitted to be invalid or unenforceable
through re-examination or disclaimer, opposition procedure, nullity suit or
otherwise, or (ii) a pending patent application; provided, however, that if a
claim of a pending patent application shall not have issued within five
(5) years (or in Japan, seven (7) years) after the earliest filing date from
which such claim takes priority, such claim shall not constitute a Valid Claim
for the purposes of this Agreement unless and until a patent issues with such
claim.

 

ARTICLE 2

 

LICENSE GRANTS

 

2.1           BMS Patent Rights and BMS Know-How.  Subject to the terms and
conditions set forth in this Agreement (including, without limitation, the
reservation of rights in Section 2.6 and 2.7), BMS hereby grants to Pharmacopeia
an exclusive, worldwide, non-transferable (except in accordance with
Section 15.4), license, with the right to sublicense in accordance with
Section 2.3 hereunder, under the BMS Patent Rights and BMS Know-How to make, use
(including in activities directed at the research and Development of Licensed
Compounds), have made, sell, have sold, offer to sell, export, import and
otherwise exploit or Commercialize Licensed Compounds and Licensed Products in
the Field in the Territory.  Notwithstanding the foregoing, or any other
provision of this Agreement, Pharmacopeia may not Develop or Commercialize any
Licensed Compounds or Licensed Products for use as a male contraceptive.

 

2.2           BMS Other Patent Rights.  Subject to the terms and conditions set
forth in this Agreement (including, without limitation, the reservation of
rights in Section 2.6 and 2.7), BMS hereby grants to Pharmacopeia a
non-transferable (except in accordance with Section 15.4), non-exclusive
license, with the right to sublicense in accordance with Section 2.3 hereunder,
under the BMS Other Patent Rights solely to the extent reasonably necessary to
make, use (including in activities directed at the research and Development of
Licensed Compounds), have made, sell, offer to sell, export and import and
otherwise exploit or Commercialize Licensed Compounds and Licensed Products in
the Field in the Territory.  For clarification, no rights are granted under this
Section 2.2 (or otherwise under this Agreement) to co-formulate or use in
combination a Licensed Compound with any proprietary compound, including any BMS
Excluded Compound, of BMS (other than a Listed Compound or Licensed Compound).
The rights granted by BMS to Pharmacopeia under this Section 2.2 include the
right to make, have made, use (including in activities directed at the research
and Development of Licensed Compounds), export and import intermediates and
starting materials reasonably necessary for the manufacture of Licensed
Compounds, to practice methods reasonably necessary for the manufacture of
Licensed Compounds, and to practice methods reasonably necessary for
manufacturing such intermediates and starting materials, but only for the
purposes of manufacturing, using, importing or exporting Licensed Compounds or
Licensed Products in the Field in the Territory.  For clarification, no rights
are granted to sell or offer to sell any such intermediates or starting
materials, or use such intermediates or starting materials for any purpose other
than for the purposes of manufacturing Licensed Compounds or Licensed Products. 
Notwithstanding the foregoing, this Section 2.2 shall not apply with respect to
any Patent for which BMS would incur any obligation (including but not limited
to a cash payment obligation) to a Third Party if such Patent were included in
this Section 2.2, whether or not such Patent would fall within the definition of
BMS Other Patent Rights, unless and only to the extent that Pharmacopeia agrees
in writing to incur such obligation to such Third Party, including to fully
reimburse BMS or pay directly to such Third Party any payment obligation.

 

8

--------------------------------------------------------------------------------

 

2.3           Sublicenses.  Pharmacopeia shall have the right to grant
sublicenses with respect to the rights licensed to Pharmacopeia under Sections
2.1 and 2.2 to (i) any Affiliate of Pharmacopeia for so long as such Affiliate
remains an Affiliate of Pharmacopeia, and (ii) any special purpose company,
corporation or other entity established to act as a sublicensee of Pharmacopeia
under the rights licensed hereunder in order to facilitate the structured
financing of the research, Development and Commercialization activities
contemplated hereunder (each, in (i) and (ii), a “Consented Sublicensee”),
provided that (i) such Consented Licensee shall agree in writing to be bound by
and subject to the terms and conditions of this Agreement in the same manner and
to the same extent as Pharmacopeia, and (ii) Pharmacopeia shall remain
responsible for the performance of this Agreement and shall cause such Consented
Sublicensee to comply with the terms and conditions of this Agreement.  In
addition, Pharmacopeia shall have the right to grant Licenses to Sublicensees
(other than Consented Sublicensees, the conditions for which are set forth in
the immediately preceding sentence), subject to the following:

 

(a)          Other than a permitted assignment of this Agreement in accordance
with Section 15.4.1, ***, and then only in accordance with this Section 2.3 and
Article 3.  The foregoing *** shall not limit Pharmacopeia’s ability to engage
Third Party contractors in the Development, manufacture and/or
shipping/warehousing of any Licensed Compound or any Licensed Product, provided
that such engagement is essentially a fee-for-service or similar purchase
arrangement and does not grant the Third Party contractor the right to sell or
promote such Licensed Compound or Licensed Product.

 

(b)          ***, Pharmacopeia shall have the right to enter into a License with
a Third Party, provided that, to the extent any such License grants rights with
respect to any Licensed Compound:

 

(i)    such License shall be consistent with the terms and conditions of this
Agreement, and shall not impair (A) Pharmacopeia’s ability to perform its
obligations under this Agreement or (B) BMS’ rights under this Agreement;

 

(ii)   in such License, the Sublicensee shall agree in writing to be bound to
Pharmacopeia by terms and conditions that are substantially similar to, or less
favorable to the Sublicensee than, or otherwise allow Pharmacopeia to fully
perform the corresponding terms and conditions of this Agreement, provided that
Section 3.1.2 of Section 3.1 shall not apply to a Sublicensee;

 

(iii)  promptly after the execution of such License, Pharmacopeia shall provide
a copy of such License to BMS, with financial and other confidential or
proprietary commercial terms redacted consistent with the public filing of such
License with the Securities and Exchange Commission (“SEC”), or, if not filed
with the SEC, then with financial and other confidential or proprietary
commercial terms redacted (to the extent that such other commercial terms are
not reasonably necessary for BMS to determine Pharmacopeia’s compliance with and
payment obligations under this Agreement, including Sublicense Payments under
Article 8);

 

(iv)  Pharmacopeia shall remain responsible for the performance of this
Agreement (including, without limitation, its obligations under Sections
5.1(a) and 6.1), the payment of all payments due, and making reports and keeping
books and records, and shall use commercially reasonable efforts to monitor such
Sublicensee’s compliance with the terms of such License;

 

(v)   any sublicense rights granted by Pharmacopeia in a License (to the extent
such sublicensed rights are granted to Pharmacopeia in this Agreement) shall
terminate on a country-by-country and Licensed Product-by-Licensed Product basis
effective upon the termination under Section 13.2 of the license from BMS to
Pharmacopeia with respect to such sublicensed rights, provided that such
sublicensed rights shall not terminate if, as of the effective date of such
termination by BMS under Section 13.2, the Sublicensee is not in material breach
of its obligations to Pharmacopeia under its

 

9

--------------------------------------------------------------------------------


 

License agreement, and within sixty (60) days of such termination the
Sublicensee agrees in writing to be bound directly to BMS under a license
agreement substantially similar to this Agreement with respect to the rights
sublicensed hereunder, substituting such Sublicensee (a “Surviving Sublicensee”)
for Pharmacopeia; and

 

(vi)   such Sublicensees shall have the right to grant further Licenses with
respect to the Development or Commercialization of Licensed Products, provided
that such further Licenses shall be in accordance with and subject to all of the
terms and conditions of this Section 2.3.

 

For purposes of clarification, the preceding provisions of this
Section 2.3(b) shall not apply to Licensed Compounds or Licensed Products with
respect to which Pharmacopeia grants BMS a License.

 

(c)         For clarity, where provisions of this Agreement provide that
Pharmacopeia shall be “solely” responsible or the like with respect to a matter,
it is understood that such responsibilities may be carried out or borne on
Pharmacopeia’s behalf by a Pharmacopeia Affiliate, Consented Sublicensee,
permitted Sublicensee or contractor of Pharmacopeia.

 

(d)         It shall be a ***.

 

2.4         No Trademark License.  No right or license, express or implied, is
granted to Pharmacopeia to use any trademark, trade name, trade dress or service
mark owned or Controlled by BMS or any of its Affiliates.  Pharmacopeia, at its
sole cost and expense, shall be responsible for the selection, registration and
maintenance of all trademarks which it employs in connection with its activities
conducted pursuant to this Agreement, if any, and shall own and control such
trademarks.

 

2.5         No Implied Licenses.  No license or other right is or shall be
created or granted hereunder by implication, estoppel or otherwise for any
purpose.  All such licenses and rights are or shall be granted only as expressly
provided in this Agreement.

 

2.6         Retained Rights.  All rights not expressly granted under
Sections 2.1 and 2.2 are reserved by BMS and may be used by BMS for any
purpose.  Without limiting the foregoing, BMS retains any and all rights under
the BMS Patent Rights, BMS Other Patents and BMS Know-How to make, have made,
use, sell, have sold, export or import any compounds for use outside the Field,
provided that such compounds are not Listed Compounds or products containing any
Listed Compounds.  BMS also expressly reserves and retains the right (i) to
make, have made and use Licensed Compounds for any internal research purposes
(including but not limited to for purposes of screening in support of BMS’
internal research programs), (ii) to support the filing and prosecution of
patent applications, and (iii) to make, have made and use any Licensed Compound
solely for use as an intermediate or starting material in the manufacture of any
compound which is not a Listed Compound for use outside the Field. 
Notwithstanding the foregoing, BMS shall not develop any compounds Covered by a
Valid Claim in the BMS Patent Rights for use in male contraception.

 

2.7         Notification of Development Compound Selection.  Upon a Party
selecting, in good faith, a compound which is Covered by a Valid Claim within
the BMS Patent Rights as a Development Compound, such Party will send a notice
to the Vice President of Chemistry for the other Party as described below, and
the notice provided shall identify each such Development Compound by chemical
structure.  Each Party may only select Development Compounds for use in
accordance with the rights granted hereunder (i.e. Pharmacopeia may only select
Development Compounds for use within the Field, and BMS may only select
Development Compounds for use outside the Field and BMS may not select a Listed
Compound as a Development Compound) (upon receipt of such notice by the other
Party, such Development Compound will be deemed an “Excluded Compound” of the
notifying Party, i.e. a BMS

 

10

--------------------------------------------------------------------------------


 

Excluded Compound if BMS is the notifying Party and a Pharmacopeia Excluded
Compound if Pharmacopeia is the notifying Party).  A Party may not begin or
continue to Develop or Commercialize an Excluded Compound of the other Party
(and such Party shall immediately cease any Development of such Excluded
Compound), regardless of what stage in Development such Excluded Compound is in
each Party’s portfolio.  Notification of the designation of a Development
Compound as an Excluded Compound shall be in accordance with Section 15.2 except
that the notification shall be sent to:

 

 

For BMS:

 

 

 

 

 

 

 

Bristol-Myers Squibb Company

 

 

 

P.O. Box 4000

 

 

 

Route 206 & Province Line Road

 

 

 

Princeton, New Jersey 08543-4000

 

 

 

Attention: Vice President of Chemistry

 

 

 

Telephone:  ***

 

 

 

Facsimile:  ***

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Bristol-Myers Squibb Company

 

 

 

P.O. Box 4000

 

 

 

Route 206 & Province Line Road

 

 

 

Princeton, New Jersey 08543-4000

 

 

 

Attention:

Vice President and Senior Counsel,

 

 

 

Corporate and Business Development

 

 

Telephone:  ***

 

 

 

Facsimile:  ***

 

 

 

 

 

 

For Pharmacopeia:

 

 

 

Pharmacopeia, Inc.

 

 

 

3000 Eastpark Boulevard

 

 

 

Cranbury, New Jersey 08512

 

 

 

Attention: Chief Science Officer

 

 

 

Telephone:  ***

 

 

 

Facsimile:  ***

 

 

 

 

 

 

with a copy to:

 

 

 

Pharmacopeia, Inc.

 

 

 

3000 Eastpark Boulevard

 

 

 

Cranbury, New Jersey 08512

 

 

 

Attention: General Counsel

 

 

 

Telephone:  ***

 

 

 

Facsimile:  ***

 

 

2.8         Unblocking License Grants.

 

(a)          By Pharmacopeia.  Pharmacopeia hereby grants to BMS a perpetual
fully paid-up, worldwide non-exclusive, sublicensable license under any Patents
Controlled by Pharmacopeia, solely to the extent that the claims of such patent
rights are within the scope of the claims of any Patent within the BMS Patent
Rights (e.g., claims Covering a selection invention within a genus of compounds
Covered in the BMS Patent Rights) and that are composition-of-matter claims
Covering, as compound(s) per se, one

 

11

--------------------------------------------------------------------------------


 

or more BMS Excluded Compounds, to make, use (including in research activities),
have made, sell, offer to sell, export and import and otherwise exploit
pharmaceutical products solely for use outside the Field.  For the avoidance of
doubt, the unblocking license granted under this Section 2.8(a) shall not
entitle BMS to Develop or Commercialize any Pharmacopeia Excluded Compound or
product incorporating a Pharmacopeia Excluded Compound.  Notwithstanding the
foregoing, this Section 2.8(a) shall not apply with respect to any Patent for
which Pharmacopeia would incur any obligation (including but not limited to a
cash payment obligation) to a Third Party if such Patent were included in this
Section 2.8(a), unless and only to the extent that BMS agrees in writing to
incur such obligation to such Third Party, including to fully reimburse
Pharmacopeia, or pay directly to such Third Party, any payment obligation. 
Notwithstanding the foregoing, BMS acknowledges and agrees that the foregoing
license grant shall not include any Patent Controlled by Pharmacopeia and
related to the development and commercialization of JAK3 inhibitor-based
therapeutic products.

 

(b)         By BMS.  BMS hereby grants to Pharmacopeia a perpetual fully
paid-up, worldwide non-exclusive, sublicensable license under any Patents
Controlled by BMS but not included in the BMS Patent Rights or derived from the
BMS Know-How, solely to the extent that the claims of such patent rights are
within the scope of the claims of any patent within the BMS Patent Rights (e.g.,
claims Covering a selection invention within a genus of compounds Covered in the
BMS Patent Rights) and that are composition-of-matter claims Covering, as
compound(s) per se, one or more Pharmacopeia Excluded Compounds, to make, use
(including in activities directed at the research and Development of Licensed
Compounds), have made, sell, offer to sell, export and import and otherwise
exploit or Commercialize Licensed Compounds and Licensed Products solely for use
in the Field. For the avoidance of doubt, the unblocking license granted under
this Section 2.8(b) shall not entitle Pharmacopeia to Develop or Commercialize
any BMS Excluded Compound or product incorporating a BMS Excluded Compound. 
Notwithstanding the foregoing, this Section 2.8(b) shall not apply with respect
to any Patent for which BMS would incur any obligation (including but not
limited to a cash payment obligation) to a Third Party if such Patent were
included in this Section 2.8(b), unless and only to the extent that Pharmacopeia
agrees in writing to incur such obligation to such Third Party, including to
fully reimburse BMS or pay directly to such Third Party any payment obligation.

 

ARTICLE 3

 

BMS RIGHT OF FIRST NEGOTIATION

 

3.1         BMS Right of First Negotiation.

 

3.1.1      BMS shall have a limited right of first negotiation with respect to
Licensed Compounds as follows (the “Right of First Negotiation”).

 

(a)          In the event that Pharmacopeia desires to enter into a License with
respect to any Licensed Compound or Licensed Product, before entering into
negotiations with any Third Party with respect to a License to such Third Party
with respect to a Licensed Compound or Licensed Product, Pharmacopeia will
notify BMS of its desire and provide BMS with information in Pharmacopeia’s
possession and control that is reasonably necessary for BMS to perform its due
diligence with respect to such Licensed Compound or Licensed Product (including
but not limited to information from or relating to clinical studies,
correspondence with FDA, information regarding Third Party patents, and
information regarding the manufacture, sourcing and cost of goods for the
Licensed Compound or Licensed Product) (the “Notice”).  Pharmacopeia shall
provide to BMS a proposal of terms and conditions with respect to such proposed
License at the time of such Notice.  If BMS notifies Pharmacopeia in writing of
its election to pursue a License for such Licensed Compound or Licensed Product
within *** (***) days after BMS’

 

12

--------------------------------------------------------------------------------


 

receipt of such Notice, Pharmacopeia shall enter into good faith negotiations
with BMS with respect to such License for a period of *** (***) days (the
“Negotiation Period”) following receipt of such election from BMS.  ***.

 

(b)         During the Negotiation Period, Pharmacopeia will provide BMS with an
opportunity to make a written proposal of terms and conditions with respect to
such a License and Pharmacopeia will either accept the proposal or provide a
counter offer to BMS (i.e., in addition to the proposal provided to BMS at the
time of the Notice).  If BMS has not provided Pharmacopeia with such a written
proposal regarding all principal financial terms of such a License within the
first *** (***) days of the Negotiation Period, the Negotiation Period will
terminate, and Pharmacopeia will then be free to enter into negotiations with
any Third Party regarding a License for such Licensed Compounds or Licensed
Products and free to enter into any such License.  If Pharmacopeia and BMS are
able to conclude an agreement in principle within the Negotiation Period as set
forth in a mutually satisfactory term sheet with respect to such License (being
demonstrated by BMS obtaining internal BMS Executive Committee, and Pharmacopeia
obtaining Board approval, to proceed with completing a definitive agreement
based on such term sheet), the Parties shall negotiate a definitive agreement in
good faith with the goal of executing such agreement within *** (***) days
thereafter.

 

(c)         If BMS does not elect through the written notification described
above to pursue a License with respect to such Licensed Compounds within the ***
(***) day period set forth above, Pharmacopeia will then be free to enter into
negotiations with any Third Party regarding a License for such Licensed
Compounds or Licensed Products and free to enter into any such License.

 

(d)         Following Notice, if BMS does so elect to pursue a License with
respect to the Licensed Compounds or Licensed Products within the *** (***) day
period set forth above, but Pharmacopeia and BMS do not conclude an agreement in
principle (being demonstrated by BMS obtaining internal BMS Executive Committee,
and Pharmacopeia obtaining Board approval, to proceed with completing a
definitive agreement based on such term sheet) with respect to such License
within the Negotiation Period as described above, Pharmacopeia will then be free
to enter into negotiations with any Third Party regarding a License for such
Licensed Compounds or Licensed Products, and free to enter into any such
License, subject to the provisions of this Article 3 set forth below.

 

3.1.2      Pharmacopeia shall not enter into an agreement with any Third Party
with respect to a License for a Licensed Compound or Licensed Product except in
accordance with the provisions of this Article 3, including the provisions set
forth below.  Notwithstanding the foregoing, in the event BMS does not
(i) deliver to Pharmacopeia a written proposal within the forty-five (45) day
time period set forth in Section 3.1.1(b), or (ii) elect to pursue a License
with respect to Licensed Compounds or Licensed Products within the time frame
set forth in Section 3.1.1(c), then the provisions of Section 3.1.2 shall not
apply.

 

(a)          In the event that Pharmacopeia intends to enter into a License
agreement with a Third Party (based on bona fide arm’s-length negotiations with
such Third Party) after following the procedure set forth in this Article 3, ***
(as defined below).

 

(b)         For purposes of the ***.  For this purpose, the *** at that time. 
Such determination by the ***.  The *** will consider the ***.  Such
determination by the Board shall be ***.

 

(c)         If the ***.

 

(d)         If the ****.  In the event that Pharmacopeia makes ***.  If
Pharmacopeia offers ***.  If such ***.  If such ***.

 

13

--------------------------------------------------------------------------------


 

3.1.3      In the event that *** under this Article 3.

 

3.1.4      Upon the initiation of any such Negotiation Period, Pharmacopeia
shall ***.

 

3.1.5      Any License agreement entered into by Pharmacopeia with a Third Party
in accordance with the foregoing procedure shall be consistent with the terms
and conditions of this Agreement and shall fully enable Pharmacopeia to fully
perform all of its obligations under the Agreement which will continue in
effect.  As set forth in Section 2.2, any Sublicensee shall be bound by the
terms and conditions of this Agreement in the same manner as Pharmacopeia,
provided that Section 3.1.2 of Section 3.1 shall not apply to a Sublicensee or a
Consented Sublicensee.

 

3.1.6      Certain Definitions.  For the purposes of this Article 3, the
following capitalized terms shall have the following meanings:

 

(a)         “***” means, with respect to a ***, compared to a *** under the ***,
that the ***, based on the ***, including without limitation, ***.

 

(b)         “***” means any ***.

 

ARTICLE 4

 

TRANSFER OF KNOW-HOW AND REGULATORY FILINGS

 

4.1         Documentation.  Within sixty (60) days following the Effective Date,
BMS shall provide to Pharmacopeia one (1) electronic or paper copy of all
scientific, regulatory and manufacturing documents Controlled by BMS as of the
Effective Date to the extent that such documents are (i) included in the BMS
Know-How , and (ii) are reasonably available to BMS without undue searching,
provided however, that subject to the last sentence of this Section 4.1, the
foregoing shall in no event require BMS to provide copies of laboratory notebook
records.  Such documentation is Confidential Information of BMS (subject to
Article 11) and shall not be used by Pharmacopeia for any purpose other than
Development, manufacture or Commercialization of Licensed Compounds and Licensed
Products in accordance with this Agreement.  BMS shall be responsible for the
cost of providing one (1) set of copies only.  BMS shall have no obligation to
reformat or otherwise alter or modify any such materials, or to create materials
in electronic form, in order to provide them to Pharmacopeia.  Any and all such
materials delivered to Pharmacopeia pursuant to this Section 4.1 are and shall
remain the sole property of BMS.  BMS may elect to provide the documentation
under this Section 4.1 as such documents become available or provide all
documentation at one time; provided that any documentation and materials
provided to Pharmacopeia pursuant to Section 4.4 will not be separately provided
pursuant to this Section 4.1.

 

Notwithstanding the foregoing, if at any time during the term of this Agreement
Pharmacopeia identifies particular documents, data or information (including
laboratory notebook records) that are within the BMS Know-How or would fall
within the IND Materials under Section 4.4 or that Pharmacopeia reasonably
believes are within the BMS Know-How or would fall within the IND Materials
under Section 4.4, but were not previously delivered to Pharmacopeia, and that
are reasonably necessary for the continued manufacture, Development or
Commercialization of a Licensed Compound or Licensed Product (including without
limitation materials requested in connection with an audit or other inquiry by a
Regulatory Authority), or are reasonably necessary to support the filing and/or
prosecution of Patents Covering the Licensed Compounds or Licensed Products in
accordance with Article 10 (i.e., the BMS Patent Rights and Joint Patent Rights
for which Pharmacopeia has filing and/or prosecution responsibility), BMS shall
promptly provide such material to Pharmacopeia upon request to the extent that
such items are in BMS’ possession and are reasonably available without undue
searching.

 

14

--------------------------------------------------------------------------------


 

4.2         Technical Assistance.  During the *** (***) day period following
Pharmacopeia’s receipt of the IND materials pursuant to Section 4.4 below, BMS
shall provide Pharmacopeia with reasonable access by teleconference or in-person
at BMS’ facilities (subject to BMS’ customary rules and restrictions with
respect to site visits by non-BMS personnel) to BMS personnel reasonably
knowledgeable in the research and development of the Licensed Compounds and
Licensed Products for up to *** (***) hours of consulting advice with respect to
the Licensed Compounds and Licensed Products, provided that (i) such access
shall be requested and coordinated through a single BMS contact person
reasonably knowledgeable with respect to the BMS SARM program, with such person
to be designated by BMS, (ii) BMS makes no warranty, express or implied, that
Pharmacopeia shall be able to successfully implement and use the BMS Know-How,
(iii) BMS shall not be obligated to provide more than *** (***) hours of
consulting advice in such period, and (iv) BMS will use reasonable efforts to
provide such consulting advice promptly.  If Pharmacopeia requests further
consulting advice related to Licensed Compounds and Licensed Products in excess
of the *** (***) hour amount referenced above, BMS may at its sole discretion
provide such consulting advice and, if BMS elects to provide such consulting
advice, Pharmacopeia shall reimburse BMS for its time incurred in connection
therewith at a rate of *** per hour, plus any reasonable out-of-pocket expenses
incurred by BMS in providing such consulting advice requested by Pharmacopeia. 
Such reimbursement shall be made to BMS within thirty (30) days after receipt by
Pharmacopeia of a BMS invoice reasonably detailing BMS’ time expended, together
with documentation substantiating any out-of-pocket expenses incurred.

 

4.3         Materials.  Within sixty (60) days following the Effective Date, BMS
shall provide Pharmacopeia with all quantities of Listed Compounds that are
reasonably available to BMS as of the Effective Date, including the Listed
Compound designated BMS564929 (the “BMS564929 Compound”) it being understood
that at minimum, Pharmacopeia shall be provided with no less than *** of
BMS564929 Compound.  Any such materials (including quantities of the BMS564929
Compound) that may be provided by or for BMS to Pharmacopeia pursuant to this
Section 4.3 (the “Transferred Materials”) are provided “AS IS”.  Pharmacopeia
shall be fully responsible for its and its Affiliates’, Sublicensees’ and
contractors’ use, storage, handling and disposition of the Transferred
Materials.  Under no circumstances shall BMS be liable or responsible for
Pharmacopeia’s or its Affiliates’, Sublicensees’ and contractors’ use, storage,
handling or disposition of the Transferred Materials, and Pharmacopeia assumes
sole responsibility for any claims, liabilities, damages and losses that might
arise as a result of Pharmacopeia’s and its Affiliates’, Sublicensees’ and
contractors’ use, storage, handling or disposition of any Transferred Material.
Pharmacopeia shall indemnify, defend and hold harmless BMS and its Affiliates,
and their respective officers, directors, employees, agents, licensors, and
their respective successors, heirs and assigns and representatives, from and
against any and all damages, liabilities, losses, costs and expenses (including,
without limitation, reasonable legal expenses, costs of litigation and
reasonable attorney’s fees) arising in connection with any claims, suits,
proceedings, whether for money damages or equitable relief, of any kind, arising
out of or relating, directly or indirectly, to Pharmacopeia’s, or any of its
Affiliates’, Sublicensees’ or contractors’ use, storage, handling or disposition
of any Transferred Material.  Transferred Materials may only be provided to
Pharmacopeia, its Affiliates, Sublicensees and contractors.  The Transferred
Materials shall be used by Pharmacopeia solely for purposes of supporting the
Development of the Licensed Compounds and Licensed Products.  Notwithstanding
the foregoing, and subject to BMS’s obligation to provide a minimum quantity of
BMS564929 Compound as set forth in the first sentence of this Section 4.3, BMS
shall be entitled to retain reasonable sample quantities of Listed Compounds in
amounts not to exceed the greater of *** of the available quantities of Listed
Compounds.

 

4.4         Assignment of IND.  BMS hereby assigns to Pharmacopeia all of BMS’
rights, title and interests in and to any INDs filed by BMS with any Regulatory
Authority in the Territory for the BMS564929 Compound and BMS will provide to
Pharmacopeia one copy of such IND filing(s), including without limitation the
drug master file for such filing.  In connection with such assignment,

 

15

--------------------------------------------------------------------------------


 

BMS shall deliver to Pharmacopeia within fifteen (15) business days of the
Effective Date, one (1) electronic or paper copy of all correspondence,
responses, meeting minutes and other documentation by and between BMS and any
Regulatory Authority relating to such IND filing(s), and all documents relating
to contacts by or on behalf of BMS and any Regulatory Authority and related to
such IND filing(s) (the IND filing and such ancillary materials, the “IND
Materials”).  For the avoidance of doubt, upon such assignment, Pharmacopeia
shall own all right, title and interest in and to the IND Materials.  The
Parties will work to provide any formal notice of the assignment of the INDs to
Pharmacopeia pursuant to this Section 4.4 to the Regulatory Authorities to
effect such assignment.  Notwithstanding anything to the contrary in this
Agreement, documents related to the BMS564929 Toxicology Studies will be
provided by BMS as soon as possible, but in no event later than sixty (60) days
after the Effective Date.

 

ARTICLE 5

 

DEVELOPMENT

 

5.1         Development.  Pharmacopeia shall have sole responsibility for, and
shall bear the cost of conducting, all Development with respect to the Licensed
Compounds and Licensed Products.

 

5.2         Development Reports.  Pharmacopeia will provide BMS with *** written
development reports within thirty (30) days following the *** during the Term,
presenting a summary of the Development activities accomplished by Pharmacopeia
during the just ended *** with respect to Licensed Compounds and Licensed
Products.

 

5.3         Regulatory Responsibilities and Costs.  Following assignment of the
IND by BMS to Pharmacopeia pursuant to Section 4.4, Pharmacopeia shall have sole
responsibility for, and shall bear the cost of preparing, all regulatory filings
and related submissions with respect to the Licensed Compounds and Licensed
Products.  Pharmacopeia shall be responsible for meeting the requirements of all
pre-approval inspections required by any Regulatory Authorities.  Except as set
forth in Section 13.4, Pharmacopeia or its Affiliate or Sublicensee shall own
all INDs, NDAs, Approvals and submissions in connection therewith and all
Approvals shall be obtained by and in the name of Pharmacopeia or its Affiliate
or Sublicensee as applicable.

 

5.4         Subcontracting.  Subject to and without limiting Section 2.2,
Pharmacopeia may perform any activities in support of its Development or
Commercialization of Licensed Compounds and Licensed Products through
subcontracting to a Third Party contractor or contract service organization,
provided that: (a) Pharmacopeia shall enter into an appropriate written
agreement with any such Third Party subcontractor such that the subcontractor
shall be bound by all applicable provisions of this Agreement to the same extent
as Pharmacopeia and such that BMS’ rights under this Agreement are not adversely
effected; (b) any such Third Party subcontractor to whom Pharmacopeia discloses
Confidential Information of BMS shall enter into an appropriate written
agreement obligating such Third Party to be bound by obligations of
confidentiality and restrictions on use of such BMS Confidential Information
that are no less restrictive than the obligations in this Agreement;
(c) Pharmacopeia will obligate such Third Party to agree in writing to assign or
license (with the right to grant sublicenses) to Pharmacopeia any inventions
(and any patent rights covering such inventions) made by such Third Party in
performing such services for Pharmacopeia; and (d) Pharmacopeia shall at all
times be responsible for the performance of such subcontractor.

 

16

--------------------------------------------------------------------------------

 

ARTICLE 6

 

COMMERCIALIZATION

 

6.1                             Pharmacopeia Obligations.  Pharmacopeia shall
have sole responsibility for, and shall bear the cost of conducting, all
Commercialization with respect to the Licensed Products.

 

6.2                             Marking.  Each Licensed Product Commercialized
by Pharmacopeia under this Agreement shall be marked (to the extent not
prohibited by applicable Laws) with applicable patent and other intellectual
property notices BMS Patent Rights in such a manner as may be required by
applicable Law.

 

6.3                             Reports.  Pharmacopeia shall provide BMS with
*** written reports within *** (***) days following the end of each ***
summarizing significant commercial activities and events with respect to
Licensed Products during the just ended ***.  If Pharmacopeia plans to launch a
Licensed Product in any country of the Territory in the Calendar Year following
the *** such report covers, the report provided to BMS under this Section 6.3
shall so indicate.

 

ARTICLE 7

 

MANUFACTURE AND SUPPLY

 

7.1                             Manufacture and Supply.  Pharmacopeia shall be
solely responsible at its expense for making or having made all of its
requirements of the Licensed Compounds and Licensed Products.  Pharmacopeia
shall manufacture, test, QA release, handle, store and ship the Licensed
Compounds and Licensed Products in compliance with all applicable Laws, with all
regulatory filings, and with its applicable internal specifications and quality
control procedures.

 

ARTICLE 8

 

FINANCIAL TERMS

 

8.1                             In partial consideration of the rights granted
by BMS to Pharmacopeia pursuant to this Agreement, Pharmacopeia shall make the
payments to BMS as provided for in this Article 8.

 

8.2                             Development Milestone Payments.

 

Pharmacopeia shall make milestone payments to BMS upon achievement of each of
the milestones events in the amounts as set forth below in Table 1.  The
milestone payments set forth below will be payable by Pharmacopeia to BMS within
*** (***) days of the first achievement of the specified milestone event with
respect to a Licensed Compound.  Such milestone payment shall not be refundable
or returnable in any event, nor shall it be creditable against royalties or
other payments.  For clarity, each milestone shall be payable one-time only
irrespective of the number of Licensed Compounds achieving any given milestone
or number of indications developed.

 

17

--------------------------------------------------------------------------------


 

Table 1

 

Milestone Event

 

Milestone Payment

 

NDA Filing

 

$

***

 

NDA Approval

 

$

***

 

MAA Filing

 

$

***

 

MAA Approval

 

$

***

 

JNDA Filing

 

$

***

 

JNDA Approval

 

$

***

 

 

8.3                             Royalty Payments.

 

8.3.1                          Pharmacopeia shall pay to BMS the following
royalty payments on the total aggregate annual Net Sales in the Territory of all
Licensed Products in a particular Calendar Year by Pharmacopeia, its Affiliates,
and Sublicensees in the Territory:

 

Aggregate Annual Worldwide Net Sales of All
Licensed Products in a Calendar Year

 

Royalty Rate

 

Up to $***

 

***

%

More than $***, but less than $***

 

***

%

More than $***, but less than $***

 

***

%

More than $***

 

***

%

 

By way of example, in a given Calendar Year, if the aggregate annual worldwide
Net Sales for all Licensed Products is $750 million, the following royalty
payment would be payable under this Section 8.3.1: ***.

 

8.3.2                          Sales-Based Milestones.  In addition to the
Development Milestones and royalties described above, Pharmacopeia will pay to
BMS sales-based milestones for each Calendar Year that the worldwide annual Net
Sales of Products reach the milestones described in the table below.

 

Net Sales Milestone

 

Milestone Fee

 

$

***

 

$

***

 

$

***

 

$

***

 

 

18

--------------------------------------------------------------------------------


 

For clarity, if a Licensed Product has worldwide annual Net Sales of $*** in a
given Calendar Year, *** described above ***.  Such milestone fee shall be
separately itemized and paid with the royalty payment made after the Calendar
Quarter in which such milestone occurs.

 

8.3.3                          Royalty Term.  Royalties shall be payable on a
*** of (i) *** or (ii) the *** or (iii) the ***.

 

8.3.4                          Generic Product Competition.  The royalty rates
set forth above in Section 8.3.1 shall be ***.  “Generic Product” means any
pharmaceutical product containing an active pharmaceutical ingredient that is
the same as a Licensed Product

 

8.3.5                          Third Party Royalty Payments.  If Pharmacopeia or
its Sublicensee, in its reasonable judgment, is ***.  Prior to Pharmacopeia or
its Sublicensee exercising its *** under this Section 8.3.5, Pharmacopeia shall
provide BMS with ***.  The Parties shall discuss the best course of action to
resolve such potential ***, provided that such discussions shall not limit or
delay Pharmacopeia’s or its Sublicensee’s right to ***.

 

Except as set forth above, Pharmacopeia shall be ***.

 

8.3.6                          Royalty Conditions.  The royalties under
Section 8.3.1 shall be subject to the following conditions:

 

(a)                              that only one royalty shall be due with respect
to the same unit of Licensed Product;

 

(b)                             that no royalties shall be due upon the sale or
other transfer among Pharmacopeia, its Affiliates, or Sublicensees, but in such
cases the royalty shall be due and calculated upon Pharmacopeia’s or its
Affiliate’s or Sublicensee’s Net Sales of Licensed Product to the first
independent Third Party; and

 

(c)                              no royalties shall accrue on the disposition of
Licensed Product in reasonable quantities by Pharmacopeia, its Affiliates or
Sublicensees as part of an expanded access program, as bona fide samples, as
part of Phase 4 Trials or as donations to non-profit institutions or government
agencies for non-commercial purposes, provided, in each case, that neither
Pharmacopeia, its Affiliate or Sublicensees receives any payment for such
Licensed Product.

 

8.4                             Manner of Payment.  All payments to be made by
Pharmacopeia hereunder shall be made in Dollars by wire transfer of immediately
available funds to such United States bank account as shall be designated by
BMS.  Late payments shall bear interest at the rate provided in Section 8.9.

 

8.5                             Sales Reports and Royalty Payments.  After the
First Commercial Sale of a Licensed Product and during the term of this
Agreement, Pharmacopeia shall furnish to BMS a written report, within *** (***)
days after the end of each *** (or portion thereof, if this Agreement terminates
during a ***), showing the amount of royalty due for such *** (or portion
thereof).  Royalty payments for each *** shall be due at the same time as such
written report for the ***.  With each *** payment, Pharmacopeia shall deliver
to BMS a full and accurate accounting to include at least the following
information:

 

(a)                                    the quantity of each Licensed Product
sold (by country) by Pharmacopeia, its Affiliates, and Sublicensees;

 

(b)                                   the calculation of Net Sales from such
gross sales (by country);

 

19

--------------------------------------------------------------------------------


 

(C)                                    THE ROYALTIES PAYABLE IN DOLLARS WHICH
SHALL HAVE ACCRUED HEREUNDER IN RESPECT OF SUCH NET SALES;

 

(D)                                   WITHHOLDING TAXES, IF ANY, REQUIRED BY
APPLICABLE LAW TO BE DEDUCTED IN RESPECT OF SUCH ROYALTIES; AND

 

(E)                                    THE DATES OF THE FIRST COMMERCIAL SALES
OF LICENSED PRODUCTS IN ANY COUNTRY DURING THE REPORTING PERIOD.

 

If no royalty or payment is due for any royalty period hereunder, Pharmacopeia
shall so report.

 

8.6                             Sales Record Audit.  Pharmacopeia shall keep,
and shall cause each of its Affiliates, and Sublicensees, if any, to keep, full
and accurate books of accounting in accordance with GAAP as may be reasonably
necessary for the purpose of calculating the royalties payable to BMS.  Such
books of accounting (including, without limitation, those of Pharmacopeia’s
Affiliates, and Sublicensees, if any) shall be kept at their principal place of
business and, with all necessary supporting data, shall during all reasonable
times for the *** (***) years next following the end of the Calendar Year to
which each shall pertain, be open for inspection at reasonable times upon
written notice by BMS and at BMS’ sole cost, no more than once per year, by an
independent certified accountant selected by BMS as to which Pharmacopeia has no
reasonable objection, for the purpose of verifying royalty statements for
compliance with this Agreement.  Such accountant must have agreed in writing to
maintain all information learned in confidence, except as necessary to disclose
to BMS such compliance or noncompliance by Pharmacopeia.  The results of each
inspection, if any, shall be ***.  BMS shall pay for such inspections, except
that in the event there is any ***.  Any underpayments shall be paid by
Pharmacopeia within ten (10) Business Days of notification of the results of
such inspection.  Any overpayments shall be fully creditable against amounts
payable in subsequent payment periods or, if no such amounts become payable
within ninety (90) days after notification of such results, shall be refunded.

 

8.7                             Currency Exchange. With respect to Net Sales
invoiced in Dollars, the Net Sales and the amounts due to BMS hereunder shall be
expressed in Dollars.  With respect to Net Sales invoiced in a currency other
than Dollars, the Net Sales shall be expressed in the domestic currency of the
entity making the sale, together with the Dollar equivalent, calculated using
the arithmetic average of the spot rates on the close of business on the last
Business Day of each month of the Calendar Quarter in which the Net Sales were
made.  The “closing mid-point rates” found in the “dollar spot forward against
the dollar” table published by The Financial Times or any other publication as
agreed to by the Parties shall be used as the source of spot rates to calculate
the average as defined in the preceding sentence.  All payments shall be made in
Dollars.

 

8.8                             Tax Withholding.  In the event that any
withholding taxes or similar charges are levied or assessed by any taxing
authority in the Territory with respect to payments made by Pharmacopeia to BMS
under this Agreement, Pharmacopeia shall pay such taxes or similar charges to
the proper taxing authority.  Pharmacopeia may deduct the amount of such taxes
or similar charges paid by Pharmacopeia to such taxing authority from the
applicable royalties or other payment otherwise payable to BMS, subject to the
following.  Pharmacopeia shall promptly provide BMS with evidence of such tax
payment obligation together with an original receipt for such tax payments (or a
certified copy, if the original is not available) and other documentation as BMS
reasonably determines is required for the purpose of BMS’ tax returns. 
Pharmacopeia, its Affiliates and Sublicensees shall cooperate with BMS to enable
the claiming of a reduction or exemption from withholding taxes on payments
under any applicable convention on the avoidance of double taxation or similar
agreement in force and shall provide to BMS proper evidence of payments of
withholding tax and assist BMS by obtaining or providing in as far as

 

20

--------------------------------------------------------------------------------


 

possible the required documentation for the purpose of BMS’ tax returns. 
Pharmacopeia’s obligation vis-à-vis the tax authorities shall remain unaffected
by the provisions of this Section.

 

8.9                           Interest Due.  Without limiting any other rights
or remedies available to BMS, Pharmacopeia shall pay BMS interest on any
payments that are not paid on or before the date thirty (30) days after the date
such payments are due under this Agreement at a rate of *** per month or the
maximum applicable legal rate, if less, calculated on the total number of days
payment is delinquent.

 

8.10                     Additional Payments Based on ***.  In addition to the
above milestone and royalty payments, and subject to the *** (as defined below),
Pharmacopeia shall pay to BMS ***.  For clarification, with respect to ***, in
the event that *** (as hereafter defined).

 

Such ***.  Such *** to BMS shall be due within thirty (30) days following ***. 
Notwithstanding the foregoing, the total amount of all ***.

 

For purposes of this Section 8.10, “***” means ***, but does not include
(i) ***, (ii) ***, or (iii) ***.

 

ARTICLE 9

 

REPRESENTATIONS AND WARRANTIES; DISCLAIMER;
LIMITATION OF LIABILITY

 

9.1                           Mutual Representations and Warranties.  Each Party
represents and warrants to the other Party that (i) it has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations under this Agreement, (ii) execution of this Agreement and the
performance by such Party of its obligations hereunder have been duly
authorized, (iii) this Agreement is legally binding and enforceable on such
Party in accordance with its terms, and (iv) the performance of this Agreement
by it does not create a material breach or material default under any other
agreement to which it is a Party.

 

9.2                           Representations and Warranties of BMS.

 

9.2.1                          BMS represents and warrants to Pharmacopeia that
as of the Effective Date, to the actual knowledge of BMS: (i) there is no
pending litigation which alleges, or any written communication alleging, that
BMS’ activities with respect to the BMS Patent Rights or the Licensed Compounds
have infringed or misappropriated any of the intellectual property rights of any
Third Party, and (ii) all fees (including legal fees) required to be paid by BMS
in order to maintain the BMS Patent Rights have been paid to date.

 

9.2.2                          BMS represents and warrants that it has not
previously assigned, transferred, conveyed or licensed (or granted an option to
assign, transfer, convey or license) its right, title and interest in the BMS
Patent Rights or the BMS Know-How.

 

9.2.3                          BMS represents and warrants to Pharmacopeia that
as of the Effective Date, to the actual knowledge of its in-house patent
counsel, other than the BMS Patent Rights, BMS does not Control any Patent that
is reasonably necessary for the Development or Commercialization of any Listed
Compound and that Covers (i) the composition of matter of any Listed Compound,
or (ii) a method of manufacture or use of any Listed Compound; provided that if
any such Patents are identified, such Patents will be deemed to be BMS Other
Patent Rights and subject to the licenses granted to Pharmacopeia pursuant to
Section 2.2.

 

21

--------------------------------------------------------------------------------


 

9.2.4                          BMS represents and warrants to Pharmacopeia that,
to its actual knowledge, and without further inquiry, with respect to any and
all INDs filed by or on behalf of BMS involving BMS564929 Compound, (i) all such
INDs were timely filed and have not been withdrawn; (ii) other than the
outstanding toxicology reports BMS has timely filed all responses to the
appropriate Regulatory Authority with respect thereto (including any required
Annual Reports); and (iii) there are no outstanding objections, rejections,
warning letters or other enforcement or penalty actions pending or threatened
with respect thereto by any Regulatory Authority.

 

9.2.5                          ***.

 

9.2.6                          BMS represents and warrants to Pharmacopeia that,
to its actual knowledge, there are no Patents Controlled by BMS as of the
Effective Date that, if licensed to Pharmacopeia pursuant to
Section 2.8(b) would incur any obligation (including but not limited to a cash
payment obligation) by BMS to a Third Party.

 

9.3                             Representations and Warranties of Pharmacopeia. 
Pharmacopeia represents, warrants and covenants that (i) all of its activities
related to its use of the BMS Patent Rights , BMS Other Patent Rights and BMS
Know-How, and the Development and Commercialization of the Licensed Compounds
and Licensed Products, pursuant to this Agreement shall comply with all
applicable legal and regulatory requirements and (ii) it shall not knowingly
engage in any activities (A) that use the BMS Patent Rights, BMS Other Patent
Rights and/or BMS Know-How in a manner that is outside the scope of the license
rights granted to it hereunder or (B) that infringe the intellectual property
rights of any Third Party.  Pharmacopeia further represents and warrants to BMS
that, to its actual knowledge, there are no Patents Controlled by Pharmacopeia
as of the Effective Date that, if licensed to BMS pursuant to
Section 2.8(a) would incur any obligation (including but not limited to a cash
payment obligation) by Pharmacopeia to a Third Party.

 

9.4                             Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY PATENT
RIGHTS, CONFIDENTIAL INFORMATION OR KNOW-HOW OF SUCH PARTY OR ANY LICENSE
GRANTED BY SUCH PARTY HEREUNDER, OR WITH RESPECT TO ANY COMPOUNDS, INCLUDING BUT
NOT LIMITED TO THE TRANSFERRED MATERIALS, OR PRODUCTS.  FURTHERMORE, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER MAKES ANY REPRESENTATIONS OR
WARRANTIES THAT ANY PATENT, PATENT APPLICATION, OR OTHER PROPRIETARY RIGHTS
INCLUDED IN PATENT RIGHTS, CONFIDENTIAL INFORMATION OR KNOW-HOW LICENSED BY SUCH
PARTY TO THE OTHER PARTY HEREUNDER ARE VALID OR ENFORCEABLE OR THAT USE OF SUCH
PATENT RIGHTS, CONFIDENTIAL INFORMATION OR KNOW-HOW CONTEMPLATED HEREUNDER DOES
NOT INFRINGE ANY PATENT RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY
THIRD PARTY.

 

9.5                             Limitation of Liability.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT OR OTHERWISE, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT, WHETHER UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY, FOR
ANY INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE, MULTIPLE, OR
CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, CONSEQUENTIAL DAMAGES
CONSISTING OF LOST PROFITS, LOSS OF USE, DAMAGE TO GOODWILL, OR LOSS OF
BUSINESS) AND, IN ANY CASE, BMS SHALL NOT BE LIABLE IN AN AMOUNT

 

22

--------------------------------------------------------------------------------


 

GREATER THAN THE AMOUNTS PAID BY PHARMACOPEIA TO BMS UNDER ARTICLE 8 OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT APPLY TO ANY BREACH
BY PHARMACOPEIA OF THE LICENSES GRANTED TO IT UNDER THIS AGREEMENT THAT IS AN
INFRINGEMENT OF BMS PATENT RIGHTS NOT INCLUDED IN THE PATENT RIGHTS LICENSED TO
PHARMACOPEIA HEREUNDER, OR ANY BREACH BY EITHER PARTY OF ARTICLE 11 HEREOF.

 

ARTICLE 10

 

PATENT MAINTENANCE; INFRINGEMENT; EXTENSIONS

 

10.1               Ownership of Inventions.  Inventorship of inventions
conceived or reduced to practice in the course of activities performed under or
contemplated by this Agreement shall be determined by application of United
States patent Laws pertaining to inventorship.  If such an invention is solely
invented by an employee, consultant or contractor of a Party, such invention
shall be owned by such Party, and any patent filed claiming such solely owned
invention shall also be owned by such Party.  If such inventions are jointly
invented by one or more employees, consultants or contractors of each Party,
such inventions shall be jointly owned (“Joint Invention”), and if one or more
claims included in an issued patent or pending patent application which is filed
in a patent office in the Territory claim such Joint Invention, such claims
shall be jointly owned (“Joint Patent Rights”).  Subject to Section 5.6 with
respect to contractors, each Party shall enter into binding agreements
obligating all employees, consultants and contractors performing activities
under or contemplated by this Agreement, including activities related to the BMS
Patent Rights, Licensed Compounds or Licensed Products, to assign his/her
interest in any invention conceived or reduced to practice in the course of such
activities to the Party for which such employee, consultant or contractor is
providing its services. This Agreement shall be understood to be a joint
research agreement in accordance with 35 U.S.C. § 103(c)(3) with respect to the 
development of Licensed Compounds and Licensed Products.  The filing,
prosecution, maintenance and enforcement of Joint Patent Rights shall be handled
in accordance with this Article 10 to the extent such Joint Patent Rights Cover
a Pharmacopeia Excluded Compound.  For purposes of clarity, BMS shall be solely
responsible, in its sole discretion, for the filing, prosecution, maintenance
and enforcement of any Joint Patent Rights which Cover a BMS Excluded Compound,
and, as further set forth in Section 10.4.2, for all BMS Other Patent Rights. 
The Parties will confer regarding the filing, prosecution, maintenance and
enforcement of any Joint Patent Rights which Cover neither a BMS Excluded
Compound nor a Pharmacopeia Excluded Compound, or which Cover both a BMS
Excluded Compound and a Pharmacopeia Excluded Compound, provided that, to the
extent reasonably feasible, the Parties will endeavor (such as through the
filing of divisional applications) to Cover BMS Excluded Compounds and
Pharmacopeia Excluded Compounds in separate applications within the Joint Patent
Rights.

 

10.2                       Filing, Prosecution and Maintenance of BMS Patent
Rights.  Pharmacopeia shall be responsible, using outside patent counsel
selected by Pharmacopeia and acceptable to BMS, such acceptance not to be
unreasonably withheld, for the preparation, prosecution (including, without
limitation, any interferences, reissue proceedings and reexaminations) and
maintenance of BMS Patent Rights.  Promptly following the Effective Date, the
Parties shall cooperate to expeditiously transfer such responsibility for the
further preparation, prosecution and maintenance of BMS Patent Rights to such
outside patent counsel.  Pharmacopeia shall be responsible for all costs
incurred by Pharmacopeia (including outside counsel fees) with respect to the
preparation, prosecution and maintenance of BMS Patent Rights so long as
Pharmacopeia remains responsible for such preparation, prosecution and
maintenance.  Upon request by BMS, Pharmacopeia (or its patent counsel) shall
provide BMS with an update of the filing, prosecution and maintenance status for
each of the BMS Patent Rights for which Pharmacopeia has responsibility.  Each
Party shall reasonably consult with and cooperate with the other Party with
respect to the preparation, prosecution and maintenance of the BMS Patent Rights
reasonably

 

23

--------------------------------------------------------------------------------


 

prior to any deadline or action with the U.S. Patent & Trademark Office or any
foreign patent office, and Pharmacopeia (or its patent counsel) shall furnish to
BMS copies of any such relevant documents reasonably in advance of such
consultation.  Pharmacopeia (or its patent counsel) shall provide to BMS copies
of any papers relating to the filing, prosecution or maintenance of the BMS
Patent Rights for which Pharmacopeia has responsibility promptly upon their
being filed or received.  Pharmacopeia shall not knowingly take any action
during prosecution and maintenance of the BMS Patent Rights for which
Pharmacopeia has responsibility that would materially adversely affect them
(including any reduction in claim scope), without BMS’ prior consent, such
consent not to be unreasonably withheld, conditioned or delayed.

 

10.3                       Patent Abandonment.

 

10.3.1                    Generally.  In no event will Pharmacopeia knowingly
permit any of the BMS Patent Rights for which it has responsibility to be
abandoned in any country in the Territory, or elect not to file a new patent
application claiming priority to a patent application within the BMS Patent
Rights either before such patent application’s issuance or within the time
period required for the filing of an international (i.e., Patent Cooperation
Treaty), regional (including European Patent Office) or national application,
without BMS first being given an opportunity to assume full responsibility for
the continued prosecution and maintenance of such BMS Patent Rights, or the
filing of such new patent application.  Accordingly, Pharmacopeia (or its patent
counsel) shall provide BMS with notice of the allowance and expected issuance
date of any patent within the BMS Patent Rights, or any of the aforementioned
filing deadlines, and BMS shall provide Pharmacopeia with prompt notice as to
whether BMS desires Pharmacopeia to file such new patent application.  In the
event that Pharmacopeia decides either (i) not to continue the prosecution or
maintenance of a patent application or patent within BMS Patent Rights in any
country or (ii) not to file such new patent application requested to be filed by
BMS, Pharmacopeia shall provide BMS with notice of this decision at least sixty
(60) days prior to any pending lapse or abandonment thereof.

 

10.3.2                    BMS Option to Assume Responsibility.  Upon the
delivery by Pharmacopeia of a notice that it intends to abandon patent rights
within the BMS Patent Rights as provided in Section 10.3.1, BMS shall thereupon
have the right, but not the obligation, to assume responsibility for all
reasonably documented external costs thereafter incurred associated with the
filing and/or further prosecution and maintenance of such patents and patent
applications, on a patent-by-patent and country-by-country basis.  The outside
patent counsel selected by Pharmacopeia shall proceed with such filing and/or
further prosecution and maintenance promptly upon receipt of written notice from
BMS of its election to assume such responsibility, with such filing to occur
prior to the issuance of the patent to which the application claims priority or
expiration of the applicable filing deadline, as set forth above.  In the event
that BMS assumes such responsibility for such filing, prosecution and
maintenance costs, upon the reasonable request by BMS, Pharmacopeia shall
transfer the responsibility for such filing, prosecution and maintenance of such
patent applications and patents to BMS’ in-house patent counsel or outside
patent counsel selected by BMS, provided that Pharmacopeia shall (i) provide
sufficient written notice to BMS of any such election such that the relevant
transfer shall not prejudice the filing, prosecution and/or maintenance of
patent rights (where possible, such notice shall be provided at least sixty (60)
days prior to any pending lapse or abandonment thereof); (ii) transfer or cause
to be transferred to BMS or its patent counsel the complete prosecution file for
the relevant patents and patent applications, including all correspondence and
filings with patent authorities with respect thereto; and (iii) at the
reasonable request of BMS and without demanding any further consideration
therefore, do all things necessary, proper or advisable, including without
limitation the execution, acknowledgment and recordation of specific
assignments, oaths, declarations and other documents on a country-by-country
basis, to assist BMS in obtaining, perfecting, sustaining and/or enforcing such
patent(s).  Such patent applications and patents shall otherwise continue to be
subject to all of the terms and conditions of the Agreement in the same way

 

24

--------------------------------------------------------------------------------


 

as the other BMS Patent Rights, as applicable; provided, that, BMS may, at its
sole option and discretion, abandon all or part of such BMS Patent Rights
without further notice or liability to Pharmacopeia.

 

10.3.3                    Pharmacopeia Responsibility for Patent Costs.

 

Pharmacopeia shall remain responsible for all costs incurred after the Effective
Date with respect to preparation, prosecution and maintenance of the BMS Patent
Rights for which it is responsible.

 

10.4                       Enforcement of BMS Patent Rights Against Infringers.

 

10.4.1                   Enforcement by Pharmacopeia.

 

(a)                                   In the event that BMS or Pharmacopeia
becomes aware of a suspected infringement of any BMS Patent Right exclusively
licensed to Pharmacopeia under this Agreement, such Party shall notify the other
Party promptly, and following such notification, the Parties shall confer. 
Pharmacopeia shall have the right, but shall not be obligated, to bring an
infringement action with respect to such infringement in the Field at its own
expense, in its own name and entirely under its own direction and control,
subject to the following.  BMS shall reasonably assist Pharmacopeia (at
Pharmacopeia’s expense) in any action or proceeding being prosecuted if so
requested, and shall lend its name to and join as a nominal party in such
actions or proceedings if reasonably requested by Pharmacopeia or required by
applicable Laws.  BMS shall have the right to participate and be represented in
any such suit by its own counsel at its own expense.  No settlement of any such
action or proceeding which restricts the scope, or adversely affects the
enforceability, of a BMS Patent Right may be entered into by Pharmacopeia
without the prior written consent of BMS, which consent shall not be
unreasonably withheld, delayed or conditioned.  For an infringement of the BMS
Patent Rights that is outside the Field, the Parties will meet to discuss which
Party should take the lead in enforcing the BMS Patent Rights against such
alleged infringer, and pending agreement of the Parties with respect to the
Party bearing responsibility for the enforcement of such BMS Patent Rights, such
enforcement shall be pursued in accordance with the terms of this Section 10.4.

 

(b)                                  BMS shall have the right at its discretion
to grant to Pharmacopeia such rights (including assignment of the applicable BMS
Patent Rights) as may be necessary for Pharmacopeia to exercise its rights under
this Section 10.4 (including defending or enforcing any BMS Patent Rights)
without BMS’ involvement.  In the event of such grant of rights (including
assignment) with respect to any BMS Patent Rights, such BMS Patent Rights shall
continue to be treated as BMS Patent Rights and shall otherwise continue to be
subject to all of the terms and conditions of the Agreement in the same way as
the other applicable BMS Patent Rights.  For purposes of clarity, election or
non-election by BMS to grant or assign rights to Pharmacopeia under this
Section 10.4.1(b) shall not limit BMS’ obligations under Section 10.4.1(a) to
reasonably assist Pharmacopeia in any action or proceeding, or to join in such
action or proceeding upon request by Pharmacopeia if such joinder is necessary
under applicable Laws for Pharmacopeia to exercise its rights under this
Section 10.4.

 

10.4.2                   Enforcement by BMS.  If Pharmacopeia elects not to
bring any action for infringement described in Section 10.4.1 and so notifies
BMS, or if the Parties agree that BMS should enforce the BMS Patent Rights
against an alleged infringer, then BMS may bring such action at its own expense,
in its own name and entirely under its own direction and control, subject to the
following.  Pharmacopeia shall reasonably assist BMS (at BMS’ expense) in any
action or proceeding being prosecuted if so requested, and shall lend its name
to such actions or proceedings if requested by BMS or required by applicable
Laws.  Pharmacopeia shall have the right to participate and be represented in
any such suit by its own counsel at its own expense.  No settlement of any such
action or proceeding which restricts the scope, or adversely affects the
enforceability, of a BMS Patent Right may be entered into by

 

25

--------------------------------------------------------------------------------


 

BMS without the prior written consent of Pharmacopeia, which consent shall not
be unreasonably withheld, delayed or conditioned.  BMS will have the sole right,
in it sole discretion, to enforce the BMS Other Patent Rights.

 

10.4.3                   Withdrawal.  If either Party brings an action or
proceeding under this Section 10.4 and subsequently ceases to pursue or
withdraws from such action or proceeding, it shall promptly notify the other
Party and the other Party may substitute itself for the withdrawing Party under
the terms of this Section 10.4.

 

10.4.4                   Damages.  In the event that either Party exercises the
rights conferred in this Section 10.4 and recovers any damages or other sums in
such action, suit or proceeding or in settlement thereof, such damages or other
sums recovered shall ***.  If such recovery is insufficient to ***.  If after
such *** any funds shall remain from such damages or other sums recovered, such
funds shall be *** under this Section 10.4; provided, however, that if ***.

 

10.5                       Patent Term Extension.  BMS and Pharmacopeia shall
each cooperate with one another and shall use commercially reasonable efforts in
obtaining patent term extension (including without limitation, any pediatric
exclusivity extensions as may be available) or supplemental protection
certificates or their equivalents in any country with respect to patent rights
covering the Licensed Products.  If elections with respect to obtaining such
patent term extensions are to be made, Pharmacopeia shall have the right to make
the election to seek patent term extension or supplemental protection of a BMS
Patent Right, provided that such election will be made so as to maximize the
period of marketing exclusivity for the Licensed Product.  For such purpose, for
all Approvals Pharmacopeia shall provide BMS with written notice of any expected
Approval at least thirty (30) days prior to the expected date of Approval, as
well as notice within five (5) business days of receiving each Approval
confirming the date of such Approval.  Notification of the receipt of an
Approval shall be in accordance with Section 15.2 except that the notification
shall be sent to:

 

Bristol-Myers Squibb Company
***

 

10.6                       Data Exclusivity and Orange Book Listings.

 

10.6.1                    With respect to data exclusivity periods (such as
those periods listed in the FDA’s Orange Book (including without limitation any
available pediatric extensions) or periods under national implementations of
Article 10.1(a)(iii) of Directive 2001/EC/83, as amended, and all international
equivalents), Pharmacopeia shall use commercially reasonable efforts consistent
with its obligations under applicable Law to seek, maintain and enforce all such
data exclusivity periods available for the Licensed Products.  With respect to
filings in the FDA Orange Book (and foreign equivalents) for issued patents for
a Licensed Product, Pharmacopeia shall, consistent with its obligations under
applicable Law, list in a timely manner and maintain all applicable BMS Patent
Rights and other patents Controlled by Pharmacopeia required to be filed by it,
or that it is permitted to file, under applicable Law.  At least *** (***) days
prior to an anticipated deadline for the filing of patent listing information
for BMS Patent Rights, Pharmacopeia will consult with BMS regarding the content
of such filing.  In the event of a dispute between the Parties as to whether a
BMS Patent Right or BMS Other Patent Right can be filed and/or the content of
such filing, the Parties will take expedited steps to resolve the dispute as
promptly as possible, including seeking advice of an independent legal counsel
to guide their decision.  BMS shall use commercially reasonable efforts
consistent with its obligations under applicable Law, including to provide
reasonable cooperation to Pharmacopeia in filing and maintaining such Orange
Book (and foreign equivalent) listings.

 

10.6.2                    Without limiting the foregoing, BMS shall have the
right at its discretion to grant

 

26

--------------------------------------------------------------------------------


 

to Pharmacopeia such rights (including assignment of the applicable BMS Patent
Rights) as may be necessary for Pharmacopeia to exercise its rights under this
Section 10.6 (including seeking, maintaining and enforcing all data exclusivity
periods) without BMS’ involvement.  In the event of such grant of rights
(including assignment) with respect to any BMS Patent Rights, such BMS Patent
Rights shall continue to be treated as BMS Patent Rights and shall otherwise
continue to be subject to all of the terms and conditions of the Agreement in
the same way as the other applicable BMS Patent Rights.  For purposes of
clarity, election by BMS to grant or assign rights to Pharmacopeia under this
Section 10.6.2 shall not limit BMS’ obligation under Section 10.6.1 to provide
reasonable cooperation to Pharmacopeia to the extent such cooperation is
reasonably necessary for Pharmacopeia in filing and maintaining such Orange Book
(and foreign equivalent) listings.

 

10.7                       Notification of Patent Certification.  Each Party
shall notify and provide the other Party with copies of any allegations of
alleged patent invalidity, unenforceability or non-infringement of a BMS Patent
Right or BMS Other Patent Right, as the case may be, pursuant to a Paragraph IV
Patent Certification by a Third Party filing an Abbreviated New Drug
Application, an application under §505(b)(2) or other similar patent
certification by a Third Party, and any foreign equivalent thereof.  Such
notification and copies shall be provided to the other Party within *** (***)
days after such Party receives such certification, and shall be sent to the
address set forth in Section 10.5 in the case of notifications to BMS or the
address set forth in Section 15.2 in the case of notifications to Pharmacopeia. 
In addition, upon request by BMS, Pharmacopeia shall provide reasonable
assistance and cooperation (including, without limitation, making available to
BMS documents possessed by Pharmacopeia that are reasonably required by BMS and
making available personnel for interviews and testimony) in any actions
reasonably undertaken by BMS to contest any such patent certification.

 

10.8                       Limitation on Patent Actions.  Neither Party shall be
required to take any action pursuant to Sections 10.4, 10.5, 10.6 or 10.7 that
such Party reasonably determines in its sole judgment and discretion conflicts
with or violates any court or government order or decree that such Party is then
subject to or otherwise may create legal liability on the part of such Party.

 

ARTICLE 11

 

NONDISCLOSURE OF CONFIDENTIAL INFORMATION

 

11.1                       Nondisclosure.  Each Party agrees that, for so long
as this Agreement is in effect and for a period of *** (***) years thereafter, a
Party (the “Receiving Party”) receiving or possessing Confidential Information
of the other Party (the “Disclosing Party”) (or that has received any such
Confidential Information from the other Party prior to the Effective Date) shall
(i) maintain in confidence such Confidential Information using not less than the
efforts such Receiving Party uses to maintain in confidence its own proprietary
industrial information of similar kind and value, (ii) not disclose such
Confidential Information to any Third Party without the prior written consent of
the Disclosing Party, except for disclosures expressly permitted below, and
(iii) not use such Confidential Information for any purpose except those
permitted by this Agreement (it being understood that this clause (iii) shall
not create or imply any rights or licenses not expressly granted under Article 2
hereof).

 

11.1.1                    Confidentiality of BMS Know-How for Disclosure
Purposes.  During such time as the license to the BMS Know-How granted under
Section 2.1.1 is in effect, solely for disclosure purposes to Third Parties, the
BMS Know-How shall be deemed to be Confidential Information of both BMS and
Pharmacopeia under Article 11, both BMS and Pharmacopeia shall be deemed to be a
Disclosing Party of the BMS Know-How under Article 11, and BMS and its
Affiliates shall be deemed not to have known such BMS Know-How prior to
disclosure for the purposes of Section 11.1.2(b).  Other

 

27

--------------------------------------------------------------------------------


 

than for disclosure purposes to Third Parties, the BMS Know-How shall solely be
the Confidential Information of BMS.

 

11.1.2                                Exceptions.  The obligations in
Section 11.1 shall not apply with respect to any portion of the Confidential
Information that the Receiving Party can show by competent proof:

 

(a)                                    is publicly disclosed by the Disclosing
Party, either before or after it is disclosed to the Receiving Party hereunder;
or

 

(b)                                   was known to the Receiving Party or any of
its Affiliates, without any obligation to keep it confidential or any
restriction on its use, prior to disclosure by the Disclosing Party; or

 

(c)                                    is subsequently disclosed to the
Receiving Party or any of its Affiliates by a Third Party lawfully in possession
thereof and without any obligation to keep it confidential or any restriction on
its use; or

 

(d)                                   is published by a Third Party or otherwise
becomes publicly available or enters the public domain, either before or after
it is disclosed to the Receiving Party; or

 

(e)                                    has been independently developed after
disclosure by the Disclosing Party by employees or contractors of the Receiving
Party or any of its Affiliates without the aid, application or use of
Confidential Information of the Disclosing Party.

 

11.2                       Authorized Disclosure.  The Receiving Party may
disclose Confidential Information belonging to the Disclosing Party to the
extent (and only to the extent) such disclosure is reasonably necessary in the
following instances:

 

(a)                              filing or prosecuting patents;

 

(b)                             regulatory filings;

 

(c)                              prosecuting or defending litigation;

 

(d)                             subject to Section 11.4, complying with
applicable governmental Laws and regulations (including, without limitation, the
rules and regulations of the Securities and Exchange Commission or any national
securities exchange) and with judicial process, if in the reasonable opinion of
the Receiving Party’s counsel, such disclosure is necessary for such compliance;
and

 

(e)                              disclosure (i) in connection with the
performance of this Agreement and solely on a “need to know basis”, to
Affiliates; potential or actual collaborators (including potential
Sublicensees); or employees, contractors, or agents; or (ii) solely on a “need
to know basis” to potential or actual investment bankers, investors, lenders, or
acquirers; each of whom in the case of clause (i) or (ii) prior to disclosure
must be bound by written obligations of confidentiality and non-use no less
restrictive than the obligations set forth in this Article 11; provided,
however, that the Receiving Party shall remain responsible for any failure by
any Person who receives Confidential Information pursuant to this Article 11 to
treat such Confidential Information as required under this Article 11. 
Notwithstanding anything in this Agreement to the contrary, Pharmacopeia may, in
its sole discretion, disclose summaries of data or Confidential Information
generated by Pharmacopeia in connection with the performance of this Agreement
in non-confidential corporate presentations.

 

28

--------------------------------------------------------------------------------


 

If and whenever any Confidential Information is disclosed in accordance with
this Section 11.2, such disclosure shall not cause any such information to cease
to be Confidential Information except to the extent that such disclosure results
in a public disclosure of such information (otherwise than by breach of this
Agreement).  Where reasonably possible and subject to Section 11.4, the
Receiving Party shall notify the Disclosing Party of the Receiving Party’s
intent to make such disclosure pursuant to paragraphs (a) through (d) of this
Section 11.2 sufficiently prior to making such disclosure so as to allow the
Disclosing Party adequate time to take whatever action it may deem appropriate
to protect the confidentiality of the information.

 

11.3                       Terms of this Agreement.  The Parties acknowledge
that the terms of this Agreement shall be treated as Confidential Information of
both Parties.

 

11.4                       Securities Filings.  In the event either Party
proposes to file with the Securities and Exchange Commission or the securities
regulators of any state or other jurisdiction a registration statement or any
other disclosure document which describes or refers to this Agreement under the
Securities Act of 1933, as amended, the Securities Exchange Act, of 1934, as
amended, or any other applicable Laws, the Party shall notify the other Party of
such intention and shall provide such other Party with a copy of relevant
portions of the proposed filing not less than *** (***) business days prior to
such filing (and any revisions to such portions of the proposed filing a
reasonable time prior to the filing thereof), including any exhibits thereto
relating to this Agreement, and shall use reasonable efforts to obtain
confidential treatment of any information concerning this Agreement that such
other Party requests be kept confidential, and shall only disclose Confidential
Information which it is advised by counsel is legally required to be disclosed. 
No such notice shall be required under this Section 11.4 if the substance of the
description of or reference to this Agreement contained in the proposed filing
has been included in any previous filing made by the other Party hereunder or
otherwise approved by the other Party.

 

11.5                       Publication.

 

11.5.1                                Publication by BMS.  BMS may publish or
present data and/or results relating to a Licensed Compound or Licensed Product
in scientific journals and/or at scientific conferences, subject to the prior
review and comment by Pharmacopeia as follows.  BMS shall provide Pharmacopeia
with the opportunity to review any proposed abstract, manuscript or presentation
which discloses information relating to a Licensed Compound or Licensed Product
by delivering a copy thereof to Pharmacopeia no less than *** (***) days before
its intended submission for publication or presentation.  Pharmacopeia shall
have *** (***) days from its receipt of any such abstract, manuscript or
presentation in which to notify BMS in writing of any specific objections to the
disclosure.  In the event Pharmacopeia objects to the disclosure in writing
within such *** (***) day period, BMS agrees not to submit the publication or
abstract or make the presentation containing the objected-to information until
the Parties have agreed to the content of the proposed disclosure, and BMS shall
delete from the proposed disclosure any Pharmacopeia Confidential Information or
BMS Know-How or the identity of any Licensed Compound or Licensed Product, upon
reasonable request by Pharmacopeia.  Once any such abstract or manuscript is
accepted for publication, BMS will provide Pharmacopeia with a copy of the final
version of the manuscript or abstract.  For clarification, this Section 11.5.1
shall not limit or restrict BMS’ ability to publish or present publicly
information on compounds which are not Licensed Compounds or Licensed Products,
provided such publication or presentation does not contain Pharmacopeia
Confidential Information (including BMS Know-How) or identify any Licensed
Compound or Licensed Product.  Notwithstanding the foregoing or any other
provision of this Agreement (including but not limited to Article 11), BMS shall
have the right at its sole discretion to publish or otherwise publicly disclose
any licensed BMS Know-How at any time after the second anniversary of the
Effective Date.

 

29

--------------------------------------------------------------------------------

 

11.5.2                              Publication by Pharmacopeia.  Pharmacopeia
may publish or present data and/or results relating to a Licensed Compound or
Licensed Product in scientific journals and/or at scientific conferences,
subject to the prior review and comment by BMS as follows.  Pharmacopeia shall
provide BMS with the opportunity to review any proposed abstract, manuscript or
presentation which discloses information relating to a Licensed Compound or
Licensed Product by delivering a copy thereof to BMS no less than *** (***) days
before its intended submission for publication or presentation.  BMS shall have
*** (***) days from its receipt of any such abstract, manuscript or presentation
in which to notify Pharmacopeia in writing of any specific objections to the
disclosure, such objections to be limited to matters involving the disclosure of
BMS Confidential Information, or a good faith and documented concern by BMS that
such publication would otherwise result in material commercial harm to BMS.  In
the event BMS objects to the disclosure in writing within such *** (***) day
period, Pharmacopeia agrees not to submit the publication or abstract or make
the presentation containing the objected-to information until the Parties have
agreed to the content of the proposed disclosure, and Pharmacopeia shall delete
from the proposed disclosure any BMS Confidential Information upon the
reasonable request by BMS.  The Parties agree to take all reasonable steps to
address and resolve a notice of objection by BMS within *** (***) days of
receipt of such notice.  Once any such abstract or manuscript is accepted for
publication, Pharmacopeia will provide BMS with a copy of the final version of
the manuscript or abstract.

 

ARTICLE 12

INDEMNITY

 

12.1                           Pharmacopeia Indemnity.  Pharmacopeia shall
indemnify, defend and hold harmless BMS and its Affiliates, and their respective
officers, directors, employees, agents, licensors, and their respective
successors, heirs and assigns and representatives, from and against any and all
claims, damages, losses, suits, proceedings, liabilities, costs (including,
without limitation, reasonable legal expenses, costs of litigation and
reasonable attorney’s fees) or judgments, whether for money or equitable relief,
of any kind, arising out of any claim, action, lawsuit or other proceeding
brought by a Third Party (“Losses and Claims”) arising out of or relating,
directly or indirectly, (i) to the research, Development, Commercialization
(including, without limitation, promotion, advertising, offering for sale, sale
or other disposition), transfer, importation or exportation, manufacture,
labeling, handling or storage, or use of, or exposure to, any Licensed Compound
and/or any Licensed Product by or for Pharmacopeia or any of its Affiliates,
Sublicensees, agents and/or contractors, (ii) to Pharmacopeia’s (or its
Affiliates’ and/or Sublicensees’) use and practice otherwise of the BMS Patent
Rights and/or BMS Know-How, including, without limitation, claims based on
(A) product liability, bodily injury, risk of bodily injury, death or property
damage, (B) infringement or misappropriation of Third Party patents, copyrights,
trademarks or other intellectual property rights, or (C) the failure to comply
with applicable Laws related to the matters referred to in the foregoing clauses
(i) and (ii) with respect to any Licensed Compound and/or any Licensed Product,
or (iii) Pharmacopeia’s gross negligence, recklessness or willful misconduct or
Pharmacopeia’s material breach of any representation or warranty set forth in
this Agreement; except in any such case for Losses and Claims to the extent
reasonably attributable to BMS having committed an act or acts of gross
negligence, recklessness or willful misconduct or having materially breached any
representation or warranty set forth in this Agreement.

 

12.2                           BMS Indemnity.  BMS shall indemnify, defend and
hold harmless Pharmacopeia and its Affiliates, and their respective officers,
directors, employees, agents, licensors, and their respective successors, heirs
and assigns and representatives, from and against any and all Losses and Claims
arising out of or relating, directly or indirectly to (i) BMS’ gross negligence,
recklessness or willful misconduct; (ii) BMS’ material breach of any
representation or warranty set forth in this Agreement; or (iii) products under
development by BMS, alone or in collaboration with Third Parties, involving the
BMS Patent

 

30

--------------------------------------------------------------------------------


 

Rights or BMS Know-How, other than Licensed Products,  except in any such case
for Losses and Claims to the extent reasonably attributable to Pharmacopeia
having committed an act or acts of gross negligence, recklessness or willful
misconduct or having materially breached any representation or warranty set
forth in this Agreement.

 

12.3                           Indemnification Procedure.  A claim to which
indemnification applies under Section 12.1 or Section 12.2 shall be referred to
herein as an “Indemnification Claim”.  If any Person or Persons (collectively,
the “Indemnitee”) intends to claim indemnification under this Article 12, the
Indemnitee shall notify the other Party (the “Indemnitor”) in writing promptly
upon becoming aware of any claim that may be an Indemnification Claim (it being
understood and agreed, however, that the failure by an Indemnitee to give such
notice shall not relieve the Indemnitor of its indemnification obligation under
this Agreement except and only to the extent that the Indemnitor is actually
prejudiced as a result of such failure to give notice).  The Indemnitor shall
have the right to assume and control the defense of the Indemnification Claim at
its own expense with counsel selected by the Indemnitor and reasonably
acceptable to the Indemnitee, provided, however, that an Indemnitee shall have
the right to retain its own counsel, with the fees and expenses to be paid by
the Indemnitee, if representation of such Indemnitee by the counsel retained by
the Indemnitor would be inappropriate due to actual or potential differing
interests between such Indemnitee and any other party represented by such
counsel in such proceedings.  If the Indemnitor does not assume the defense of
the Indemnification Claim as aforesaid, the Indemnitee may defend the
Indemnification Claim but shall have no obligation to do so.  The Indemnitee
shall not settle or compromise the Indemnification Claim without the prior
written consent of the Indemnitor, and the Indemnitor shall not settle or
compromise the Indemnification Claim in any manner which would have an adverse
effect on the Indemnitee’s interests (including without limitation any rights
under this Agreement or the scope or enforceability of the BMS Patents Rights or
BMS Know-How), without the prior written consent of the Indemnitee, which
consent, in each case, shall not be unreasonably withheld or delayed.  The
Indemnitee shall reasonably cooperate with the Indemnitor at the Indemnitor’s
expense and shall make available to the Indemnitor all pertinent information
under the control of the Indemnitee, which information shall be subject to
Article 11.

 

12.4                           Insurance.  Pharmacopeia shall, beginning with
the initiation of the first clinical trial for a Licensed Product, maintain at
all times thereafter during the term of the Agreement, and until the later of
(i) *** (***) years *** or (ii) the date that ***, comprehensive general
liability insurance from a recognized, creditworthy insurance company, on a
claims-made basis, with endorsements for contractual liability and product
liability, and with coverage limits of not less than *** to the extent that the
*** and *** thereafter.  The minimum level of insurance set forth herein shall
not be construed to create a limit on Pharmacopeia’s liability hereunder. 
Within ten (10) days following written request from BMS, Pharmacopeia shall
furnish to BMS a certificate of insurance evidencing such coverage as of the
date.  Pharmacopeia shall use commercially reasonable efforts to cause such
certificate of insurance, as well as any certificates evidencing new coverages
of Pharmacopeia, to include a provision whereby thirty (30) days’ written notice
shall be received by BMS prior to coverage cancellation by either Pharmacopeia
or the insurer and of any new coverage.  In the case of a cancellation of such
coverage, Pharmacopeia shall promptly provide BMS with a new certificate of
insurance evidencing that Pharmacopeia’s coverage meets the requirements in the
first sentence of this Section.

 

ARTICLE 13

 

TERM AND TERMINATION

 

13.1                           Term.  This Agreement shall commence as of the
Effective Date and, unless sooner terminated in accordance with the terms hereof
or by mutual written consent, shall continue until Pharmacopeia no longer has an
obligation to make any payments to BMS.

 

31

--------------------------------------------------------------------------------


 

13.2                           Termination By BMS.

 

13.2.1                           Termination for Insolvency of Pharmacopeia. 
BMS shall have the right to terminate this Agreement with respect to any or all
licenses granted to Pharmacopeia pursuant to Article 2 of this Agreement, at
BMS’ sole discretion, upon delivery of written notice to Pharmacopeia upon the
filing by Pharmacopeia in any court or agency pursuant to any statute or
regulation of the United States or any other jurisdiction a petition in
bankruptcy or insolvency or for reorganization or similar arrangement for the
benefit of creditors or for the appointment of a receiver or trustee of
Pharmacopeia or its assets, or if Pharmacopeia is served with an involuntary
petition against it in any insolvency proceeding, upon the ninety-first (91st)
day after such service if such involuntary petition has not previously been
stayed or dismissed, or upon the making by Pharmacopeia of an assignment of
substantially all of its assets for the benefit of its creditors.

 

13.2.2                              Termination for Breach by Pharmacopeia.

 

(a)                                              Breach of this Agreement. 
Subject to Section 13.2.3 below, BMS shall have the right to terminate this
Agreement with respect to any or all licenses granted to Pharmacopeia pursuant
to Article 2 of this Agreement, ***, upon delivery of written notice to
Pharmacopeia in the event of any *** of this Agreement, provided that such
breach has not been cured within ninety (90) days after written notice thereof
is given by BMS to Pharmacopeia (the “Cure Period”) specifying the nature of the
alleged breach, provided, however, that to the extent such *** involves the
failure to make a payment when due, such breach must be cured within thirty (30)
days after written notice thereof is given by BMS to Pharmacopeia. 
Notwithstanding the foregoing, in the event a *** by Pharmacopeia (other than a
breach that involves the failure to make a payment when due) cannot reasonably
be cured within the ninety (90) day period after written notice thereof is given
by BMS to Pharmacopeia, the Agreement shall continue and shall not be terminated
for a period reasonably required by Pharmacopeia to cure such breach, so long as
Pharmacopeia is undertaking in good faith the steps and following the timelines
specified in writing by BMS to reasonably cure said breach. If, however, at any
time after the initial ninety (90) day period Pharmacopeia ceases to use
diligent efforts to take the agreed upon steps to cure the breach, BMS may
terminate this Agreement immediately upon written notice to Pharmacopeia.

 

(b)                                             Breach of the Discovery
Collaboration.

 

                                                           
(i)                         Subject to Section 13.2.3 below, BMS shall have the
right to terminate this Agreement with respect to any or all licenses granted to
Pharmacopeia pursuant to Article 2 of this Agreement, at BMS’ sole discretion,
upon thirty (30) days prior written notice to Pharmacopeia in the event BMS has
previously delivered to Pharmacopeia final notice under Section 9.3 of the
Discovery Collaboration of any material and uncured breach by Pharmacopeia of
any terms and conditions of the Discovery Collaboration (such breach to be
determined in accordance with the terms of the Discovery Collaboration).

 

                                                           
(ii)                      Notwithstanding BMS’ right to terminate this Agreement
pursuant to clause (i) above, in the event that Pharmacopeia reasonably believes
that the alleged breach of the Discovery Collaboration is not curable, and
Pharmacopeia desires to maintain the licenses granted hereunder, the Parties
shall determine an *** hereunder.  The amount of ***.  In the event that the
Parties are unable to ***.  BMS will *** is finally determined.

 

13.2.3                              Disputed Breach.  If Pharmacopeia disputes
in good faith the existence or materiality of a breach specified in a notice
provided by BMS pursuant to Section 13.2.2, and Pharmacopeia provides notice to
BMS of such dispute within the applicable thirty (30) day or ninety (90) day
period, BMS shall not have the right to terminate this Agreement unless and
until the existence of

 

32

--------------------------------------------------------------------------------


 

such material breach or failure by Pharmacopeia has been determined in
accordance with Section 14.2 and Pharmacopeia fails to cure such breach within
*** (***) days following such determination (except to the extent such breach
involves the failure to make a payment when due, which breach must be cured
within *** (***) days following such determination).  It is understood and
acknowledged that during the pendency of such a dispute, all of the terms and
conditions of this Agreement shall remain in effect and the Parties shall
continue to perform all of their respective obligations hereunder.  The Parties
further agree that any payments that are made by one Party to the other Party
pursuant to this Agreement pending resolution of the dispute shall be promptly
refunded if an arbitrator or court determines pursuant to Section 14.2 that such
payments are to be refunded by one Party to the other Party.

 

13.2.4                              BMS’ right to terminate the Agreement under
this Section 13.2 shall be subject to Section 2.2(b)(vi).

 

13.3                           Termination by Pharmacopeia.

 

13.3.1                  Termination Without Cause.  At Pharmacopeia’s
discretion, on a country-by-country and product-by-product basis (including, for
example, all Licensed Compounds within specified BMS Patent Rights), effective
upon *** (***) months prior written notice in the case where Approval has not
been obtained for the applicable Licensed Product or upon *** (***) months prior
written notice in the case where Approval has been obtained for the applicable
Licensed Product, Pharmacopeia may terminate this Agreement for any reason;
provided, however, that (i) no such *** and (ii) no such ***.

 

13.3.2                  Termination For Breach by BMS.  In addition,
Pharmacopeia may terminate this Agreement in the event of material breach by
BMS, provided that such breach has not been cured within ninety (90) days after
written notice thereof is given by Pharmacopeia to BMS.  Notwithstanding the
foregoing, if BMS disputes in good faith the existence or materiality of such
breach and provides notice to Pharmacopeia of such dispute within such ninety
(90) day period, Pharmacopeia shall not have the right to terminate this
Agreement in accordance with this Section 13.3.2 unless and until it has been
determined in accordance with Section 14.2 that this Agreement was materially
breached by BMS and BMS fails to cure such breach within ninety (60) days
following such determination.  It is understood and acknowledged that during the
pendency of such a dispute, all of the terms and conditions of this Agreement
shall remain in effect and the Parties shall continue to perform all of their
respective obligations hereunder.  The Parties further agree that any payments
that are made by one Party to the other Party pursuant to this Agreement pending
resolution of the dispute shall be promptly refunded if an arbitrator or court
determines pursuant to Section 14.2 that such payments are to be refunded by one
Party to the other Party.  In the case where the material breach (other than a
breach that involves the failure to make a payment when due) cannot reasonably
be cured within the ninety (90) day period after written notice thereof is given
by Pharmacopeia to BMS, the Agreement shall continue and shall not be terminated
for a period reasonably required by BMS to cure such breach, so long as BMS is
undertaking in good faith the steps and following the timelines specified in
writing by Pharmacopeia to reasonably cure said breach. If, however, at any time
after the initial ninety (90) day period BMS ceases to use diligent efforts to
take the agreed upon steps to cure the breach, Pharmacopeia may terminate this
Agreement immediately upon written notice to BMS.

 

13.4                           Effect of Termination.  Upon termination of this
Agreement or any right or license pursuant to Section 13.2 or 13.3, the rights
and obligations of the Parties shall be as set forth in this Section 13.4.

 

13.4.1                  Upon termination of this Agreement, either in its
entirety or with respect to one or more applicable countries (each, a
“Terminated Country”) pursuant to Section 13.2 or 13.3 hereof (the

 

33

--------------------------------------------------------------------------------


 

rights and obligations of the Parties as to the remaining countries of the
Territory in which termination under Section 13. 3 has not occurred, being
unaffected by such termination), the following shall apply:

 

(a)                                  All rights and licenses granted to
Pharmacopeia in Article 2 shall terminate with respect to each Terminated
Country (subject to Section 2.2(b)(v)), all rights of Pharmacopeia under the BMS
Patent Rights, BMS Other Patent Rights and BMS Know-How with respect to each
Terminated Country shall revert to BMS, and Pharmacopeia shall cease all use of
the BMS Patent Rights, BMS Other Patent Rights and BMS Know-How with respect to
each Terminated Country.  To the extent that there remain any countries in the
Territory that are not Terminated Countries (“Remaining Countries”), all such
rights and licenses shall remain in place with respect to the Remaining
Countries.

 

(b)                                 All regulatory filings (including, without
limitation, all INDs and NDAs) and Approvals and other documents reasonably
available to Pharmacopeia and necessary to further develop and commercialize
Licensed Compounds and Licensed Products, as they exist as of the date of such
termination, and all of Pharmacopeia’s right, title and interest therein and
thereto, in each Terminated Country shall be assigned to BMS, and Pharmacopeia
shall provide to BMS one (1) copy of the foregoing documents and filings and all
documents and filings contained in or referenced in any such filings, together
with the raw and summarized data for any preclinical and clinical studies of the
Licensed Compounds and such Licensed Products (and where reasonably available,
electronic copies thereof).  BMS shall have the right to obtain specific
performance of Pharmacopeia’s obligations referenced in this
Section 13.4.1(b) and/or in the event of failure to obtain assignment,
Pharmacopeia hereby consents and grants to BMS the right to access and reference
(without any further action required on the part of Pharmacopeia, whose
authorization to file this consent with any Regulatory Authority is hereby
granted) any and all such regulatory filings for any regulatory or other use or
purpose, provided that, if BMS reasonably deems it necessary, Pharmacopeia will
provide written confirmation to the Regulatory Authority for such transfer.  In
addition, upon request by BMS, Pharmacopeia shall grant to BMS the right to
access and reference any other documents (including but not limited to
regulatory filings) that are available to Pharmacopeia and reasonably necessary
for BMS to further Develop, manufacture and Commercialize the Licensed Compounds
and Licensed Products in each Terminated Country.  Without limiting the
foregoing in this paragraph, to the extent applicable, Pharmacopeia’s
obligations under Section 10.6 shall continue.

 

(c)                                  All amounts due or payable to BMS prior to
the effective date of termination shall remain due and payable, but (except as
otherwise expressly provided herein) no additional amounts shall be payable.

 

(d)                                 Should Pharmacopeia have any inventory of
any Licensed Compound allocated for use in clinical trials in a Terminated
Country, Pharmacopeia shall offer to sell such Licensed Compounds to BMS at
Pharmacopeia’s fully burdened cost (but BMS shall be under no obligation to
purchase same unless it agrees to do so in writing at such time).

 

(e)                                  Should Pharmacopeia have any inventory of
any Licensed Product approved and allocated prior to termination in a Terminated
Country, Pharmacopeia shall have six (6) months thereafter in which to dispose
of such inventory (subject to the payment to BMS of any royalties due hereunder
thereon), provided however that such Licensed Product shall not be sold at a
discount to a purchaser that is greater than the average discount provided to
such purchaser for the Licensed Product in such country during the 12 month
period preceding such termination and, in addition, such sales shall not result
in the applicable wholesaler inventory levels for such Licensed Product
exceeding 120% of the average levels for the 12 month period preceding such
termination.

 

34

--------------------------------------------------------------------------------


 

(f)                                    With respect to a Terminated Country, the
Parties shall diligently negotiate in good faith and on commercially reasonable
terms (i) a license from Pharmacopeia to BMS of Pharmacopeia Know-How (as
defined below) Controlled by Pharmacopeia and in existence as of the date of
such termination, including but not limited to Pharmacopeia’s manufacturing
processes, techniques and trade secrets for making Licensed Compounds and
Licensed Products and Pharmacopeia Know-How relating to any composition,
formulation, method of use or manufacture of such Licensed Compounds and such
Licensed Products, (ii) a license under the Pharmacopeia Patent Rights (as
defined below) Covering the Licensed Compounds and/or Licensed Products in such
Terminated Country (including the use and manufacture thereof), and (iii) the
assignment of Pharmacopeia’s rights in any Licensed Product trademarks, whether
registered or unregistered with respect to such Terminated Country, provided
however, that it is understood that neither Party shall be obligated to enter
into any such license or assignment.  The Parties will use good faith efforts to
effect such license within ninety (90) days after the date of such termination. 
For the purposes of the foregoing:

 

“Pharmacopeia Know-How” means all processes, techniques and know-how Controlled
by Pharmacopeia and/or its Affiliates as of the date of termination that are
reasonably necessary for the research, manufacture, Development and/or
Commercialization of the Licensed Compounds and/or the Licensed Products. 
Pharmacopeia Know-How shall not include information and know-how that is
acquired or developed by Pharmacopeia after the date of termination; and

 

“Pharmacopeia Patent Rights” means (i) those patents and patent applications
Controlled by Pharmacopeia and/or its Affiliates as of the date of termination
that are reasonably necessary for the research, manufacture, Development and/or
Commercialization of the Licensed Compounds and/or the Licensed Products;
(ii) any patent application that claims priority to any of the patents and
patent applications included in clause (i) above (including any divisional,
continuation, or continuation-in-part patent application), and foreign
counterparts thereof (but in each case, only with respect to claims in such
application or foreign counterparts thereof that cover subject matter within the
scope of the claims in the patents and patent applications included in clause
(i) above), and (iii) all patents issuing on any of the foregoing patent
applications which are included in clauses (i) and (ii) above, together with all
registrations, reissues, re-examinations, supplemental protection certificates,
or extensions thereof, and any foreign counterparts thereof (but in each case,
only with respect to claims in such patents or foreign counterparts thereof that
cover subject matter within the scope of the claims in the patents and patent
applications included in clause (i) of this definition).

 

(g)                                 If Pharmacopeia has the capability as of the
date of termination to commercially manufacture and supply Licensed Compounds
and/or Licensed Products, upon request by BMS, Pharmacopeia shall enter into
good faith negotiations with BMS with respect to the terms and conditions of an
agreement for Pharmacopeia to supply to BMS Licensed Compounds and/or Licensed
Products for use and sale in the Terminated Countries, at a supply price and
term to be negotiated in good faith.

 

(h)                                 Pharmacopeia shall provide to BMS all data
generated during the term of this Agreement relating to the Licensed Compounds
and the Licensed Products and assign (or, if applicable, cause its Affiliate to
assign) to BMS all of Pharmacopeia’s (and such Affiliate’s) entire right, title
and interest in and to all such data in each Terminated Country.

 

(i)                                     Neither Party shall be relieved of any
obligation that accrued prior to the effective date of such termination or
expiration.

 

35

--------------------------------------------------------------------------------


 

(j)                                     Each Party shall have the right to
retain all amounts previously paid to it by the other Party, subject to any
applicable determination of an arbitrator or court pursuant to Section 14.2.

 

(k)                                  It is understood and agreed that BMS shall
be entitled to *** as a remedy to enforce the provisions of this Section 13.4,
***.

 

13.5                           Scope of Termination.  Except as otherwise
expressly provided herein, termination of this Agreement shall be as to all
countries in the Territory and all Licensed Compounds and Licensed Products.

 

13.6                           Survival.  The following provisions shall survive
termination or expiration of this Agreement, as well as any other provision
which by its terms or by the context thereof, is intended to survive such
termination: Article 1 (as applicable), Section 2.3(b)(v), Article 5 (with
respect to obligations arising prior to expiration or termination of this
Agreement), Article 8 (with respect to obligations arising prior to expiration
or termination of this Agreement), Section 9.4, Section 9.5, Section 10.1,
Section 10.4.4 (with respect to an action, suit or proceeding commenced prior to
termination), Section 10.7, Article 11, Article 12 (with respect to Losses and
Claims arising from activities and breaches that take place prior to expiration
or termination of this Agreement), this Section 13.6, Section 13.7, Article 14
and Article 15.  Termination or expiration of this Agreement shall not relieve
the Parties of any liability or obligation which accrued hereunder prior to the
effective date of such termination or expiration nor preclude either Party from
pursuing all rights and remedies it may have hereunder or at law or in equity,
subject to Section 14.2, with respect to any breach of this Agreement nor
prejudice either Party’s right to obtain performance of any obligation.  All
other obligations shall terminate upon expiration of this Agreement.

 

13.7                           Bankruptcy. The Parties agree that in the event a
Party becomes a debtor under Title 11 of the U.S. Code (“Title 11”), this
Agreement shall be deemed to be, for purposes of Section 365(n) of Title 11, a
license to rights to “intellectual property” as defined therein.  Each Party as
a licensee hereunder shall have the rights and elections as specified in Title
11.  Any agreements supplemental hereto shall be deemed to be “agreements
supplementary to” this Agreement for purposes of Section 365(n) of Title 11.

 

ARTICLE 14

 

DISPUTE RESOLUTION; ARBITRATION

 

14.1                           Resolution by Senior Executives.  Other than
(i) determinations made by ***, respectively; (ii) pursuit of equitable relief
as provided in Section 14.2(g); and (iii) a dispute governed by expedited
arbitration in accordance with Section 14.3 below, in the event of any dispute
between the Parties in connection with this Agreement, the construction hereof,
or the rights, duties or liabilities of either Party hereunder, the Parties
shall first attempt in good faith to resolve such dispute by negotiation and
consultation between themselves.  In the event that such dispute is not resolved
on an informal basis within *** (***) Business Days, either Party may, by
written notice to the other Party, refer the dispute to the *** of Pharmacopeia
and the *** of BMS or other designated officer of BMS for attempted resolution
by good faith negotiation within *** (***) days after such notice is received.

 

14.2                           Arbitration.  Other than (i) determinations made
by ***, respectively; (ii) pursuit of equitable relief as provided in
Section 14.2(g); (iii) disputes regarding the validity, scope or enforceability
of intellectual property rights or regarding confidentiality obligations and
(iv) expedited arbitration in accordance with Section 14.3 below, if any dispute
between the Parties relating to or arising out this

 

36

--------------------------------------------------------------------------------


 

Agreement cannot be resolved in accordance with Section 14.1, either Party may
submit such dispute for resolution through binding arbitration as set forth in
Sections 14.2 and 14.3, as applicable.  Notwithstanding the foregoing and for
the avoidance of doubt, either Party may submit any dispute to which
Section 13.2.2(b) applies for resolution through binding arbitration as set
forth in this Section 14.2.

 

(a)                                  A Party may submit such dispute to
arbitration by notifying the other Party, in writing, of such dispute.  Within
thirty (30) days after receipt of such notice, the Parties shall designate in
writing a single arbitrator to resolve the dispute; provided, however, that if
the Parties cannot agree on an arbitrator within such thirty (30) day period,
the arbitrator shall be selected by the New York, NY office of the American
Arbitration Association (the “AAA”) or, if such office does not exist or is
unable to make a selection, by the office of the AAA nearest to New York City. 
The arbitrator shall be a lawyer knowledgeable and experienced in the applicable
Laws concerning the subject matter of the dispute.  In any case the arbitrator
shall not be an Affiliate, employee, consultant, officer, director or
stockholder of either Party, or otherwise have any current or previous
relationship with either Party or their respective Affiliates.  The governing
law in Section 15.7 shall govern any such proceedings.  The language of the
arbitration shall be English.

 

(b)                                 Within thirty (30) days after the
designation of the arbitrator, the arbitrator and the Parties shall meet, and
each Party shall provide to the arbitrator a written summary of all disputed
issues, such Party’s position on such disputed issues and such Party’s proposed
ruling on the merits of each such issue.

 

(c)                                  The arbitrator shall set a date for a
hearing, which shall be no later than thirty (30) days after the submission of
written proposals pursuant to Section 14.2(b), for the presentation of evidence
and legal argument concerning each of the issues identified by the Parties.  The
Parties shall have the right to be represented by counsel.  Except as provided
herein, the arbitration shall be governed by the Commercial Arbitration Rules of
the AAA applicable at the time of the notice of arbitration pursuant to
Section 14.2(a); provided, however, that the Federal Rules of Evidence shall
apply with regard to the admissibility of evidence in such hearing.

 

(d)                                 The arbitrator shall use his or her best
efforts to rule on each disputed issue within thirty (30) days after completion
of the hearing described in Section 14.2(c).  The determination of the
arbitrator as to the resolution of any dispute shall be binding and conclusive
upon all Parties.  All rulings of the arbitrator shall be in writing and shall
be delivered to the Parties except to the extent that the Commercial Arbitration
Rules of the AAA provide otherwise.  Nothing contained herein shall be construed
to permit the arbitrator to award punitive, exemplary or any similar damages.

 

(e)                                  The (i) attorneys’ fees of the Parties in
any arbitration, (ii) fees of the arbitrator and (iii) costs and expenses of the
arbitration shall be borne by the Parties in a proportion determined by the
arbitrator.

 

(f)                                    Any arbitration pursuant to this
Section 14.2 shall be conducted in Princeton, New Jersey.  Any arbitration award
may be entered in and enforced by a court in accordance with Section 15.8.

 

(g)                                 Notwithstanding anything in this Article 14,
each Party shall have the right to seek injunctive or other equitable relief
from a court of competent jurisdiction pursuant to Section 15.8 that may be
necessary to avoid irreparable harm, maintain the status quo or preserve the
subject matter of the arbitration, including any breach or threatened breach of
Section 11.1 or 13.4.

 

14.3                           Expedited Arbitration.  The Parties agree that it
is important to be able to clarify any disputes regarding *** quickly. 
Accordingly, if:

 

37

--------------------------------------------------------------------------------


 

(i)  BMS ***;

 

(ii)  ***; or

 

(iii)  ***,

 

then the Parties shall resolve such dispute in accordance with this
Section 14.3.

 

Arbitration under this Section 14.3 shall be conducted in the same manner and
subject to the same terms and conditions as arbitration under Section 14.2,
provided that:

 

(a)                                  the Parties shall designate in writing a
single arbitrator within fifteen (15) days of written notice of the dispute;

 

(b)                                 the arbitrator and the Parties shall meet,
and each Party shall provide to the arbitrator a written summary of all disputed
issues, such Party’s position on such disputed issues and such Party’s proposed
ruling on the merits of each such issue within fifteen (15) days after the
designation of the arbitrator;

 

(c)                                  the arbitrator shall use his or her best
efforts to rule on each disputed issue within fifteen (15) days after completion
of the hearing described in Section 14.2(c);

 

(d)                                 the arbitrator shall select one of the
requested positions as his decision, and shall not have the authority to render
any substantive decision other than to so select the position of either BMS or
Pharmacopeia; and

 

(e)                                  the Parties shall use good faith efforts to
complete arbitration under this Section 14.3 within sixty (60) days following a
request by any Party for such arbitration.

 

14.4                           In an arbitration procedure under Section 14.3,
in the event that the arbitrator determines that BMS has failed to act in good
faith with respect to its performance under Section 3.1, the following shall
apply:  (a) the provisions of Section 3.1 shall terminate and (b) all other
provisions of this Agreement shall remain in full force and effect.  For
purposes of clarity, the foregoing shall be in addition to and shall in no way
limit any ruling of the arbitrator in accordance with Section 14.3.

 

ARTICLE 15

 

MISCELLANEOUS

 

15.1                           Severability.  If any one or more of the
provisions of this Agreement is held to be invalid or unenforceable, the
provision shall be considered severed from this Agreement and shall not serve to
invalidate any remaining provisions hereof.  The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

15.2                           Notices.  Any notice required or permitted to be
given by this Agreement shall be in writing and shall be delivered by hand or
overnight courier with tracking capabilities or mailed postage prepaid by first
class, registered or certified mail addressed as set forth below unless changed
by notice so given:

 

If to Pharmacopeia:

 

38

--------------------------------------------------------------------------------


 

Pharmacopeia, Inc.

3000 Eastpark Boulevard

Cranbury, New Jersey 08512

Attention:  Chief Executive Officer

Telephone:  ***

Facsimile:  ***

 

With a copy to:

Pharmacopeia, Inc.

3000 Eastpark Boulevard

Cranbury, New Jersey 08512

Attention:  Executive Vice President and General Counsel

Telephone:  ***

Facsimile:  ***

 

If to BMS:

Bristol-Myers Squibb Company
P.O. Box 4000

Route 206 & Province Line Road

Princeton, New Jersey 08543-4000
Attention:  Vice President and Head of Business Development

Telephone:  ***
Facsimile:  ***

 

With a copy to:

Bristol-Myers Squibb Company

P.O. Box 4000
Route 206 & Province Line Road

Princeton, New Jersey 08543-4000
Attention:  Vice President & Senior Counsel, Corporate and Business Development
Telephone:  ***
Facsimile:  ***

 

Any such notice shall be deemed given on the date received.  A Party may add,
delete, or change the person or address to whom notices should be sent at any
time upon written notice delivered to the Party’s notices in accordance with
this Section 15.2.

 

15.3                           Force Majeure.  Neither Party shall be liable for
delay or failure in the performance of any of its obligations hereunder if such
delay or failure is due to causes beyond its reasonable control, including,
without limitation, acts of God, fires, earthquakes, strikes and labor disputes,
acts of war, terrorism, civil unrest or intervention of any governmental
authority (“Force Majeure”); provided, however, that the affected Party promptly
notifies the other Party and further provided that the affected Party shall use
its commercially reasonable efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and shall
continue performance with the utmost dispatch whenever such causes are removed. 
When such circumstances arise, the Parties shall negotiate in good faith any
modifications of the terms of this Agreement that may be necessary or
appropriate in order to arrive at an equitable solution.

 

39

--------------------------------------------------------------------------------

 

15.4                           Assignment.

 

15.4.1                              BMS may, without Pharmacopeia’s consent,
assign or transfer all of its rights and obligations hereunder, in connection
with any transfer of all of the BMS Patent Rights and BMS Know-How, to any
Affiliate of BMS or to any Third Party (including, without limitation, a
successor in interest); provided, however, that such assignee or transferee
agrees in writing to be bound by the terms of this Agreement.

 

15.4.2                              Upon thirty (30) days advance written notice
to BMS and subject to BMS’ approval, such approval not to be unreasonably
withheld, delayed or conditioned, Pharmacopeia may assign or transfer all of its
rights and obligations hereunder to any Third Party, provided however, that,
(i) Pharmacopeia’s rights and obligations under this Agreement shall be assumed
by the Third Party assignee, (ii) such assignment includes, without limitation,
all Approvals and all rights and obligations under this Agreement, (iii) such
Third Party shall have agreed prior to such assignment or transfer to be bound
by the terms of this Agreement in  writing, and (iv) Pharmacopeia remains
responsible for the performance of this Agreement.

 

15.4.3                              Notwithstanding the provisions of
Section 15.4.2 above, Pharmacopeia may assign or transfer all of its rights and
obligations hereunder without BMS’ consent to an Affiliate of Pharmacopeia or in
connection with a Change of Control of Pharmacopeia, provided however, that
(i) Pharmacopeia’s rights and obligations under this Agreement shall be assumed
by its successor in interest and shall not, unless consented to pursuant to
Section 15.4.2, be transferred separate from all or substantially all of its
other business assets, (ii) such assignment includes, without limitation, all
Approvals and all rights and obligations under this Agreement, (iii) such
successor in interest or Affiliate shall have agreed prior to such assignment or
transfer to be bound by the terms of this Agreement in writing, and (iv) where
this Agreement is assigned or transferred to an Affiliate, Pharmacopeia remains
responsible for the performance of this Agreement.

 

15.4.4                              Subject to the foregoing, this Agreement
shall inure to the benefit of and be binding on the Parties’ successors and
assigns.  Any assignment or transfer in violation of the foregoing shall be null
and void and wholly invalid, the assignee or transferee in any such assignment
or transfer shall acquire no rights whatsoever, and the non-assigning
non-transferring Party shall not recognize, nor shall it be required to
recognize, such assignment or transfer.

 

15.5                           Further Assurances.  Each Party agrees to do and
perform all such further acts and things and shall execute and deliver such
other agreements, certificates, instruments and documents necessary or that the
other Party may deem advisable in order to carry out the intent and accomplish
the purposes of this Agreement and to evidence, perfect or otherwise confirm its
rights hereunder.

 

15.6                           Waivers and Modifications.  The failure of any
Party to insist on the performance of any obligation hereunder shall not be
deemed to be a waiver of such obligation.  Waiver of any breach of any provision
hereof shall not be deemed to be a waiver of any other breach of such provision
or any other provision on such occasion or any succeeding occasion.  No waiver,
modification, release or amendment of any obligation under or provision of this
Agreement shall be valid or effective unless in writing and signed by all
Parties hereto.

 

15.7                           Choice of Law.  This Agreement shall be governed
by, enforced, and shall be construed in accordance with the laws of the State of
Delaware without regard to its conflicts of law provisions.

 

40

--------------------------------------------------------------------------------


 

15.8                           Jurisdiction.

 

15.8.1                  Any suit, action or other proceeding relating to a
dispute regarding the validity, scope or enforceability of intellectual property
rights or regarding confidentiality obligations shall not be subject to the
provisions of this Section 15.8.1 and Section 15.8.2.  Unless the Parties
otherwise agree in writing, each Party, for the purpose of enforcing an award
under Section 14.2 or for seeking injunctive or other equitable relief as
permitted under Section 14.2(g), hereby irrevocably submits to the exclusive
jurisdiction of (i) the Supreme Court of the State of New York, New York County
or the Supreme Court or Chancery Court of the State of Delaware (each a “State
Court”), and (ii) the United States District Court for the Southern District of
New York or the U.S. District Court for the District of Delaware (each a
“District Court”), for the purposes of any suit, action or other proceeding
arising out of this Agreement or out of any transaction contemplated hereby. 
Each Party agrees to commence any such action, suit or proceeding either in a
District Court or if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in a State Court.

 

Each Party further agrees that service of any process, summons, notice or
document by personal delivery, by registered mail, or by a recognized
international express delivery service to such Party’s respective address set
forth above shall be effective service of process for any action, suit or
proceeding in the applicable District Court or State Court with respect to any
matters to which it has submitted to jurisdiction in this Section.  Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the applicable District Court or State Court, and hereby
and thereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

 

15.8.2                              Each Party hereto hereby waives to the
fullest extent permitted by applicable Laws, any right it may have to a trial by
jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement.  Each Party hereto (i) certifies that no
representative, agent or attorney of the other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce that foregoing waiver and (ii) acknowledges that it and the other
Party hereto have been induced to enter into this Agreement, as applicable, by,
among other things, the mutual waivers and certifications in this Section 15.8.

 

15.9                           Publicity.  Within thirty (30) days of the
Effective Date Pharmacopeia shall issue a press release regarding the execution
of this Agreement (including the Discovery Collaboration) in substantially the
form of the press release approved by the Parties prior to the Effective Date. 
Subject to the provisions of Sections 11.2 and 11.5, each Party agrees not to
otherwise issue any other press release or public statement disclosing the
existence of this Agreement or any other information relating to this Agreement,
the other Party, or the transactions contemplated hereby without the prior
written consent of the other Party, provided, however, that any disclosure which
is required by applicable Laws or the rules of a securities exchange, as
reasonably advised by the disclosing Party’s counsel, may be made subject to the
following.  The Parties agree that any such required disclosure will not contain
confidential business or technical information and, if disclosure of
confidential business or technical information is required by applicable Laws,
the Parties will use appropriate diligent efforts to minimize such disclosure
and obtain confidential treatment for any such information which is disclosed to
a governmental agency.  Each Party agrees to provide to the other Party a copy
of any public announcement regarding this Agreement or the subject matter
thereof as soon as reasonably practicable under the circumstances prior to its
scheduled release.  Except under extraordinary circumstances, or as otherwise
required under applicable Laws or the rules of a securities exchange, each Party
shall provide the other with an advance copy of any such announcement at least
five (5) business days prior to its scheduled release.  Each Party shall have
the right to expeditiously review and recommend changes to any such announcement
and, except as otherwise

 

41

--------------------------------------------------------------------------------


 

required by applicable Laws or the rules of a securities exchange, the Party
whose announcement has been reviewed shall remove any Confidential Information
of the reviewing Party that the reviewing Party reasonably deems to be
inappropriate for disclosure.  The contents of any announcement or similar
publicity which has been reviewed and approved by the reviewing Party can be
re-released by either Party without a requirement for re-approval.  Nothing in
this Section 15.9 shall be construed to prohibit Pharmacopeia or its Affiliates
or Sublicensees from making a public announcement or disclosure regarding the
stage of development of Licensed Products in Pharmacopeia’s (or its Affiliates’
or Sublicensees’) product pipeline or disclosing clinical trial results
regarding such License Products, as may be required by applicable Laws or the
rules of a securities exchange, as reasonably advised by Pharmacopeia’s (or its
Affiliates’ or Sublicensees’) counsel.

 

15.10                     Relationship of the Parties.  Each Party is an
independent contractor under this Agreement.  Nothing contained herein is
intended or is to be construed so as to constitute BMS and Pharmacopeia as
partners, agents or joint venturers.  Neither Party shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of the other Party or to bind the other Party to any contract,
agreement or undertaking with any Third Party.

 

15.11                     Headings.  Headings and captions are for convenience
only and are not be used in the interpretation of this Agreement.

 

15.12                     Entire Agreement.  This Agreement (including all
Appendices attached hereto, which are incorporated herein by reference) (i) sets
forth all of the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties hereto, (ii) constitutes and
contains the complete, final and exclusive understanding and agreement of the
Parties with respect to the subject matter herein and (iii) cancels, supersedes
and terminates all prior agreements and understanding between the Parties with
respect to the subject matter hereof.  For the avoidance of doubt, the
confidentiality agreements entered into by BMS and Pharmacopeia on July 2, 007
(the “Confidentiality Agreement”) shall remain in effect with respect to all
Confidential Information (as that term is defined in the Confidentiality
Agreements) disclosed by the Parties that does not pertain to the subject matter
of this Agreement.  All Confidential Information (as that term is defined in the
Confidentiality Agreement) pertaining to the subject matter of this Agreement
disclosed to BMS by Pharmacopeia under the Confidentiality Agreement shall be
considered Confidential Information (as that term is defined in this Agreement)
of Pharmacopeia disclosed under this Agreement and shall be subject to the terms
and conditions of this Agreement; and all Confidential Information (as that term
is defined in the Confidentiality Agreement) pertaining to the subject matter of
this Agreement disclosed to Pharmacopeia by BMS under the Confidentiality
Agreement shall be considered Confidential Information (as that term is defined
in this Agreement) of BMS disclosed under this Agreement and shall be subject to
the terms and conditions of this Agreement.  There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, whether
oral or written, between the Parties other than as set forth herein.  No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties hereto unless reduced to writing and signed by the
respective authorized officers of the Parties.

 

15.13                     Counterparts.  This Agreement may be executed in
counter-parts with the same effect as if both Parties had signed the same
document.  All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.

 

15.14                     Nonsolicitation.  During the *** (***) *** period
following the Effective Date, each Party agrees that neither it nor any of its
Affiliates shall knowingly recruit, solicit or induce, directly or indirectly,
any employee of the other Party or any of its Affiliates directly involved in
the research or Development activities with respect to Licensed Compounds to
terminate his or her employment with the

 

42

--------------------------------------------------------------------------------


 

other Party or such Affiliate and become employed by or consult for such Party
or any of its Affiliates.  For purposes of the foregoing, “recruit”, “solicit”
or “induce” shall not be deemed to mean (i) circumstances where an employee of a
Party or any of its Affiliates initiates contact with the other Party or any of
its Affiliates with regard to possible employment, or (ii) general solicitations
of employment not specifically targeted at employees of the other Party or any
of its Affiliates, including responses to general advertisements.

 

15.15                     Exports.  Pharmacopeia agrees not to export or
re-export, directly or indirectly, any information, technical data, the direct
product of such data, samples or equipment received or generated under this
Agreement in violation of any applicable export control Laws.

 

15.17                     Discovery Collaboration Activities to be Performed by
Pharmacopeia.  In partial consideration of the license rights granted by BMS to
Pharmacopeia under this Agreement, Pharmacopeia shall participate in and perform
activities under the Discovery Collaboration.  The obligations of Pharmacopeia
to perform the activities pursuant to the Discovery Collaboration under this
Section 15.17 shall survive any termination of this Agreement.

 

15.18                     Interpretation.

 

15.18.1  Each of the Parties acknowledges and agrees that this Agreement has
been diligently reviewed by and negotiated by and between them, that in such
negotiations each of them has been represented by competent counsel and that the
final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties hereto and their
counsel.  Accordingly, in interpreting this Agreement or any provision hereof,
no presumption shall apply against any Party hereto as being responsible for the
wording or drafting of this Agreement or any such provision, and ambiguities, if
any, in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision.

 


15.18.2  THE DEFINITIONS OF THE TERMS HEREIN SHALL APPLY EQUALLY TO THE SINGULAR
AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. 
THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.  THE WORD “ANY” SHALL MEAN “ANY
AND ALL” UNLESS OTHERWISE CLEARLY INDICATED BY CONTEXT.


 


15.18.3  UNLESS THE CONTEXT REQUIRES OTHERWISE, (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR THEREIN), (B) ANY REFERENCE TO ANY LAWS (INCLUDING ANY EUROPEAN COMMUNITY
DIRECTIVES) HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH LAWS AS FROM TIME TO
TIME ENACTED, REPEALED OR AMENDED, (C) ANY REFERENCE HEREIN TO ANY PERSON SHALL
BE CONSTRUED TO INCLUDE THE PERSON’S SUCCESSORS AND ASSIGNS, (D) THE WORDS
“HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE
CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR
PROVISION HEREOF, AND (E) ALL REFERENCES HEREIN TO ARTICLES, SECTIONS OR
APPENDICES, UNLESS OTHERWISE SPECIFICALLY PROVIDED, SHALL BE CONSTRUED TO REFER
TO ARTICLES, SECTIONS AND APPENDICES OF THIS AGREEMENT.


 

Signature Page Follows

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their respective duly authorized officers.

 

 

PHARMACOPEIA, INC.

 

 

 

 

 

By:

/s/ Leslie J. Browne

 

 

(Signature)

 

 

 

Name:

Leslie J. Browne, Ph.D.

 

 

 

Title:

President and Chief Executive Officer

 

 

 

BRISTOL-MYERS SQUIBB COMPANY

 

 

 

 

 

By:

/s/ Graham R. Brazier

 

 

(Signature)

 

 

 

Name:

Graham R. Brazier

 

 

 

Title:

Vice President & Head of Business

 

 

Development

 

44

--------------------------------------------------------------------------------


 

Appendix 1

 

BMS Patent Rights

 

BMS Patent Docket
#

 

Patent/Application No.

 

Priority Date

 

PCT publication date

***

 

***

 

***

 

***

***

 

***

 

***

 

***

***

 

***

 

***

 

***

***

 

***

 

***

 

***

***

 

***

 

***

 

***

***

 

***

 

***

 

***

***

 

***

 

***

 

***

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

45

--------------------------------------------------------------------------------


 

Appendix 2

 

LISTED COMPOUNDS

 

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

 

46

--------------------------------------------------------------------------------


 

Appendix 3

 

Discovery Collaboration Agreement

 

(incorporated by reference to Exhibit 10.46 to Pharmacopeia, Inc.’s Report on
Form 10-K for the year ended December 31, 2007)

 

47

--------------------------------------------------------------------------------
